EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
By and Among
 
HIGHBURY FINANCIAL INC.,
 
ASTON ASSET MANAGEMENT LLC
 
and
 
ABN AMRO ASSET MANAGEMENT HOLDINGS, INC.,
 
ABN AMRO INVESTMENT FUND SERVICES, INC.,
 
ABN AMRO ASSET MANAGEMENT, INC.,
 
MONTAG & CALDWELL, INC.,
 
TAMRO CAPITAL PARTNERS LLC,
 
VEREDUS ASSET MANAGEMENT LLC
 
and
 
RIVER ROAD ASSET MANAGEMENT, LLC
 
April 20, 2006
 

--------------------------------------------------------------------------------


 
Exhibit A-1
Target Funds
Exhibit A-2
Separately Managed Accounts
Exhibit A-3
Excluded Funds
Exhibit B
Bill of Sale; Assignment and Assumption Agreement
Exhibit C
Sub-Advisory License Agreement
Exhibit D
Officer Certificate of Sellers
Exhibit E
Secretary Certificate of Sellers
Exhibit F
Officer Certificate of Purchaser
Exhibit G
Secretary Certificate of Purchaser
Exhibit H
Transition Services Agreement
Exhibit I
Form of New Sub-Advisory Agreement
Exhibit J
Legal Opinion of Sonnenschein Nath & Rosenthal LLP
Exhibit K
Legal Opinion of Bingham McCutchen LLP
Exhibit L
Fund Financial Statements and Most Recent Statements of Business
Exhibit M
Investment Advisory Contract
Schedule 1.1
Acquired Assets
Schedule 1.2
Excluded Assets
Schedule 1.3
Assumed Liabilities
Schedule 1.4
Purchase Price Wire Transfer Instructions
Schedule 1.5
Permitted Liens
Schedule 1.7
Sellers’ Closing Deliveries
Schedule 1.8
Purchaser’s Closing Deliveries
Schedule 2.1
No Violation
Schedule 2.2
Fund Contracts
Schedule 2.5
Financial Statements
Schedule 2.6
Proprietary Rights
Schedule 2.7
Title; Sufficiency of Assets
Schedule 2.8
Litigation
Schedule 2.9
Consents and Approvals
Schedule 2.10
Contracts
Schedule 2.11
Absence of Undisclosed Liabilities
Schedule 2.13
Tax Matters
Schedule 2.14
Conduct of Business Since Date of Most Recent Statement of Business
Schedule 2.15
Affiliate Transactions
Schedule 3.3
Consents and Approvals of Purchaser
Schedule 4.2(j)
Designated Employees
Schedule 4.13(a)
Non-Compete Payments
Schedule 4.13(b)
Designated Employee Payments
Schedule 5.3(a)
Retained Names and Marks
Schedule 5.5
Non-Solicitation
Schedule 5.6(b)
Additional Sub-Advisor Investments
Schedule 5.7
Seed Money
Schedule 8.1(d)
Consents
Schedule 9.17
Economic Terms of Investment Advisory Contracts and Investment Subadvisory
Contracts


 

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated as of April 20, 2006
(the “Effective Date”), is made by and among Highbury Financial Inc., a Delaware
corporation, and Aston Asset Management LLC, a Delaware limited liability
company (collectively, the “Purchaser”), ABN AMRO Asset Management Holdings,
Inc., a Delaware corporation (“AAAMHI”), ABN AMRO Investment Fund Services,
Inc., a Delaware corporation (“AAIFS”), ABN AMRO Asset Management, Inc., an
Illinois corporation (“AAAMI”), Montag & Caldwell, Inc., a Georgia corporation
(“Montag”), Tamro Capital Partners LLC, a Delaware limited liability company
(“TAMRO”), Veredus Asset Management LLC, a Kentucky limited liability company
(“Veredus”), and River Road Asset Management, LLC, a Delaware limited liability
company (“River Road” and together with AAAMHI, AAIFS, AAAMI, Montag, TAMRO and
Veredus individually referred to as a “Seller” and collectively as “Sellers”).
Except as otherwise defined, capitalized terms herein have their respective
meanings set forth in Section 9.17.
 
R E C I T A L S
 
WHEREAS, Sellers are engaged in the business of providing investment advisory,
administration, distribution and related services to the Target Funds and to the
Separately Managed Accounts (collectively, the “Business”) and own certain
assets and rights used in connection with the conduct of the Business;
 
WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to purchase
from Sellers, in each case upon the terms and subject to the conditions set
forth in this Agreement and in compliance with Section 15(f) of the 1940 Act,
the Acquired Assets (the “Acquisition”);
 
WHEREAS, the applicable board of directors or managers of Sellers and where
applicable the shareholders or members of each Seller have each approved this
Agreement and the transactions contemplated hereby and have determined that this
Agreement and such transactions are advisable and in the best interests of
Sellers and their shareholders;
 
WHEREAS, the Board of Directors of Purchaser has approved this Agreement and the
transactions contemplated hereby and has determined that this Agreement and such
transactions are advisable and in the best interests of Purchaser and its
shareholders;
 
WHEREAS, the Parties hereto desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement;
 
WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to Purchaser’s willingness to enter into this Agreement, the
Parties have entered into a Transition Services Agreement, attached hereto as
Exhibit H, which shall by its terms become effective upon the Effective Date;
and
 
WHEREAS, each Seller is willing to agree not to engage in certain activities
following the consummation of the transactions contemplated hereby or to take
certain other actions in connection therewith;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing Recitals, the agreements
hereafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
 
ARTICLE 1. PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES.
 
1.1 Purchase and Sale of Assets.
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Sellers shall sell, convey, transfer, assign and deliver to Purchaser,
free and clear of any Liens, and Purchaser shall purchase, acquire and accept
from Sellers, all right, title and interest in and to each of the Acquired
Assets (the “Purchase and Sale”).
 
1.2 Excluded Assets.
 
It is understood and agreed that Purchaser shall not acquire from Sellers, and
Sellers shall retain ownership of, all right, title and interest in and to each
of the Excluded Assets.
 
1.3 Assumption of Liabilities.
 
Effective as of the Closing, Purchaser shall assume, and shall become liable
for, the Assumed Liabilities. At the Closing, Purchaser and Sellers shall
execute and deliver an assignment and assumption agreement and such other
documents as may be necessary in respect of Purchaser’s assumption of the
Assumed Liabilities reasonably satisfactory in form and substance to counsel for
Sellers and Purchaser. Sellers represent, warrant, covenant and agree with and
to Purchaser that, with the exception of the Assumed Liabilities, Purchaser
shall not assume any debts, obligations or liabilities, direct or indirect,
contingent or otherwise, of any nature whatsoever of any Seller, the Targeted
Funds, or their respective Subsidiaries or Affiliates, whether in connection
with any of the Acquired Assets, the Business or otherwise, and Sellers shall
retain ownership of and responsibility for all such debts, obligations and
liabilities.
 
1.4 Purchase Price.
 
Subject to the terms and conditions set forth herein, Purchaser shall pay to
AAAMHI at the Closing in cash an aggregate amount equal to $38,600,000 (the
“Purchase Price”) by wire transfer of immediately available funds, which amount
shall be paid to the account set forth on Schedule 1.4.
 
1.5 Contingent Adjustment Amount.
 
(a) Not more than ten (10) business days after the Calculation Date, Purchaser
shall deliver to AAAMHI a statement setting forth Purchaser’s good faith
determination of the Calculation Date Revenue based on Purchaser’s books and
records and other information then available (the “Purchaser Calculation
Statement”). During the thirty (30) day period following delivery to AAAMHI of
the Purchaser Calculation Statement, Purchaser shall give the Sellers and any
accountants and authorized representatives of Sellers access at all reasonable
times to the properties, books, records and personnel of the Business to the
extent necessary to enable the Sellers to prepare, review and resolve any
disputes relating to the calculation of the Calculation Date Revenue.
 

--------------------------------------------------------------------------------


 
(b) If AAAMHI disagrees in good faith with Purchaser’s determination of the
Calculation Date Revenue, AAAMHI shall, within thirty (30) days after receipt of
the Purchaser Calculation Statement, notify Purchaser in writing of such
disagreement (a “Disagreement Notice”), and Purchaser and AAAMHI thereafter
shall negotiate in good faith to resolve any such disagreements. If Purchaser
and AAAMHI are unable to resolve any such disagreements within thirty (30) days
after AAAMHI delivers the Disagreement Notice, Purchaser and AAAMHI shall submit
the dispute to the Independent Accounting Firm for resolution. The resolution of
such disagreements and the determination of the Calculation Date Revenue by the
Independent Accounting Firm shall be final and binding on Purchaser and Sellers.
The first date upon which the Calculation Date Revenue has been definitively
determined pursuant to this Section 1.5 shall be referred to herein as the
“Resolution Date.” Fees and expenses of the Independent Accounting Firm shall be
paid as follows: (i) to the extent the Independent Accounting Firm’s
determination of the Calculation Date Revenue is less than 103% of the
Calculation Date Revenue set forth in the Purchaser Calculation Statement, the
fees shall be borne by AAAMHI; (ii) to the extent the Independent Accounting
Firm’s calculated Contingent Adjustment Amount is at least 103% but not greater
than 107% of the Calculation Date Revenue as reflected in the Purchaser
Calculation Statement, the fees shall be equally split between Purchaser and
AAAMHI; and (iii) to the extent the Independent Accounting Firm’s calculated
Contingent Adjustment Amount is 107% or more of the Calculation Date Revenue as
reflected in the Purchaser Calculation Statement, the fees shall be paid by
Purchaser. If Purchaser does not receive a Disagreement Notice within thirty
(30) days of delivery of the Purchaser Calculation Statement, then the
determination of the Calculation Date Revenue set forth in the Purchaser
Calculation Statement shall be final.
 
(c) If the Calculation Date Revenue is within $3,800,000 (the “TR Allowance”) of
the Target Revenue, then the Contingent Adjustment Amount shall equal zero. If
the Calculation Date Revenue is more than the Target Revenue by an amount
greater than the TR Allowance, then Purchaser shall, within five (5) business
days after the Resolution Date, pay to AAAMHI, in immediately available funds,
an amount equal to the lesser of (1) the positive difference of (x) the
Calculation Date Revenue minus (y) the sum of the Target Revenue and the TR
Allowance and (2) the Purchaser Cap Amount. If the Calculation Date Revenue is
less than the Target Revenue by an amount greater than the TR Allowance, then
AAAMHI shall, within five (5) business days after the Resolution Date, pay to
Purchaser, in immediately available funds, an amount equal to the lesser of (1)
the positive difference of (x) the Target Revenue minus (y) the sum of the
Calculation Date Revenue and the TR Allowance and (2) the Seller Cap Amount.
 
(d) From the Closing Date to the Calculation Date, Purchaser, without AAAMHI’s
prior written consent, which shall not be unreasonably withheld or delayed,
shall not sponsor or make a proposal to the trustees or shareholder of any
Target Fund to take any of the following actions, if doing so would be
reasonably likely to materially reduce the Contingent Adjustment Amount payable
by the Purchaser to AAAMHI: (i) change the fees assessed under the Investment
Subadvisory Contracts; (ii) take any action primarily aimed at artificially
decreasing the Calculation Date Revenue including, without limitation, by
shifting revenues out of the Determination Period; (iii) directly or indirectly
sell or transfer the Business or a material portion of the Acquired Assets
outside of the ordinary course of business; or (iv) merge or dissolve any Target
Fund; provided that Purchaser may propose to merge any Target Fund with another
Target Fund; provided that the foregoing shall in no way limit the discretion of
the trustees to take any action inconsistent with any of the forgoing sections
or to otherwise act in a manner consistent with their fiduciary duties; provided
further that nothing herein shall preclude the Purchaser from taking, or
refraining to take, any action to the extent that Purchaser is specifically
required to do so by the board of trustees of a Target Fund based upon the Board
of Trustee’s independent determination which was not the result of any
solicitation, proposal, request, encouragement or recommendation made by
Purchaser or any of its employees, Affiliates, agents or advisors. Purchaser
may, at any time in its sole discretion, pay to AAAMHI the Purchaser Cap Amount
whereupon, notwithstanding any other provision of this Section 1.5 (or, after
the first anniversary of the Closing Date, Section 5.8), Purchaser and Sellers
shall be released from (1) the obligations set forth in this Section 1.5 (and,
after the first anniversary of the Closing Date Section 5.8), (2) any and all
liability with respect to any previous non-compliance with such provisions, and
(3) any obligation then existing or thereafter arising to pay any Contingent
Adjustment Amount.
 

--------------------------------------------------------------------------------


 
(e) To the extent that the board of trustees of any of the Target Funds elects
to take an action which results in the occurrence of an event (a “Fund Change”)
described in Section 1.5(d)(i)-(iv) above with respect to any of the Target
Funds, Purchaser shall provide AAAMHI prompt written notice thereof, and AAAMHI
and Purchaser hereto agree to negotiate in good faith the calculation (the
“Amended Calculation”) for determining the Contingent Adjustment Amount to make
such equitable adjustments as are appropriate to take into account such Fund
Change. To the extent AAAMHI and Purchaser are unable to agree on the Amended
Calculation within sixty (60) days after written notice was delivered by
Purchaser regarding such Fund Change, AAAMHI and Purchaser agree to submit such
determination to binding arbitration in Cook County, Illinois, in accordance
with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by such arbitration
may be entered in any court having jurisdiction. The Parties shall appoint one
arbitrator (the “Arbitrator”). If the Parties cannot agree on the appointment of
the Arbitrator within two (2) business days of the nomination by AAAMHI of an
Arbitrator, then such Arbitrator shall be appointed pursuant to the
International Arbitration Rules of the American Arbitration Association, but in
no event shall the appointment of an Arbitrator take longer than five (5)
business days after AAAMHI’s nomination of an Arbitrator. As soon as the
Arbitrator has been appointed, a hearing date shall be set within ten (10)
business days thereafter. Written submittals shall be presented and exchanged by
the Parties five (5) days before the hearing date. At such time, the Parties
also shall exchange copies of all documentary evidence upon which they will rely
at the arbitration hearing and a list of the witnesses whom they intend to call
to testify at the hearing. The Arbitrator shall make his/her determination
within ten (10) days after the hearing. The fees and expenses of the Arbitrator
shall be split evenly between Purchaser and AAAMHI, and each Party will bear the
fees and expenses of its own attorneys and experts.
 

--------------------------------------------------------------------------------


 
1.6 Closing.
 
Consummation of the transactions contemplated hereby (the “Closing”) shall take
place at the offices of Sonnenschein Nath & Rosenthal LLP, 7800 Sears Tower, 233
South Wacker Drive, Chicago, Illinois 60606-6404, at 5:00 p.m., local time, on
the last business day of the month in which all of the conditions set forth in
Sections 8.1 and 8.2 have been either satisfied or waived, or at such other time
and place and on such other date as Purchaser and Sellers shall agree (the
“Closing Date”).
 
1.7 Sellers’ Closing Deliveries.
 
Subject to the conditions set forth in this Agreement, at the Closing,
simultaneous with Purchaser’s deliveries hereunder, Sellers shall deliver or
cause to be delivered to Purchaser all of the documents and instruments set
forth on Schedule 1.7, all in form and substance reasonably satisfactory to
Purchaser and its counsel.
 
1.8 Purchaser’s Closing Deliveries.
 
Subject to the conditions set forth in this Agreement, at the Closing,
simultaneous with Sellers’ deliveries hereunder, Purchaser shall deliver or
cause to be delivered to Sellers all of the documents and instruments set forth
on Schedule 1.8, all in form and substance reasonably satisfactory to Sellers
and their counsel.
 
 
ARTICLE 2. REPRESENTATIONS AND WARRANTIES OF SELLER.
 
AAAMHI and AAIFS, jointly and severally with respect to each other and each of
the other Sellers, and each other Seller, severally but not jointly, hereby
represent and warrant to Purchaser the following as of the Effective Date and as
of the Closing (provided that a particular representation or warranty shall be
deemed to be qualified by a particular item of disclosure set forth in the
Schedules only if, and to the extent that, (i) the disclosure is set forth or
incorporated by reference in the Schedule having the number corresponding to the
subsection containing the representation or warranty being qualified or (ii) the
applicability of such disclosure to the subsection containing the representation
or warranty being qualified is reasonably apparent on its face):
 
2.1 Corporate Organization; Capitalization; No Violation.
 
(a) Seller is a corporation or limited liability company (as applicable) duly
organized, validly existing and in good standing under the Laws of the
applicable state of its organization and in each other jurisdiction except where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect. Seller has all requisite corporate power and authority to
(i) own, operate and lease its assets and to carry on the Business as currently
conducted, (ii) make, execute and deliver this Agreement and the Transaction
Documents to which it is a party, and (iii) perform all of its obligations to be
performed by it hereunder and thereunder.
 

--------------------------------------------------------------------------------


 
(b) All of the issued and outstanding stock of AAIFS, AAAMI, and Montag is owned
by AAAMHI. All of the issued and outstanding capital membership interests of
TAMRO are owned by AAAMHI. Of the issued and outstanding membership interests of
Veredus, 50% of such interest is owned by AAAMHI and 50% is held by Persons who
are or were employees of Veredus. Of the issued and outstanding membership
interests of River Road, 45% of such interest is owned by AAAMHI and 55% of such
interest is held by Persons who are or were employees of River Road.
 
(c) Except as set forth on Schedule 2.1, the execution, delivery and performance
by Seller of this Agreement and the Transaction Documents to which it is a party
does not and will not conflict with or result in any violation of, or constitute
a breach or default under (or an event that with notice or lapse of time or both
would become a default under): (i) any term of the charter documents, bylaws or
other organizational documents of Seller, and (ii) except as individually or in
the aggregate could not be considered material to the Business (A) any note,
bond, mortgage, indenture, loan or indebtedness for borrowed money of Seller,
(B) any agreement, permit or other instrument to which Seller is subject, or
(C) any Law of any Governmental Entity to which Seller is subject.
 
2.2 ABN AMRO Funds; Target Funds.
 
(a) ABN AMRO Funds is an open-end management investment company duly registered
under the 1940 Act and duly recognized, validly existing and in good standing as
a Delaware business trust and has full power, right and authority to own its
properties and to carry on its business as it is now conducted, and is qualified
to do business in each jurisdiction where it is required to do so under
applicable Laws.
 
(b) Each Target Fund as to which Seller is an investment advisor is a duly
established series of ABN AMRO Funds.
 
(c) No Target Fund as to which Seller is an investment advisor is in default in
performing, observing or fulfilling the terms or conditions of its declaration
of trust or bylaws and these documents are in full force and effect.
 
(d) The shares of each Target Fund as to which Seller is an investment advisor
outstanding at any time (i) have been issued and sold in compliance with
requirements of Law in all material respects, (ii) are qualified for public
offering and sale in each jurisdiction where offers are made to the extent
required pursuant to the requirements of Law, and (iii) have been duly
authorized and validly issued and are fully paid and, to the extent applicable,
non-assessable.
 
(e) Set forth in Exhibit A-1 opposite each Target Fund as to which Seller is an
investment advisor is the (i) authorized shares as of October 31, 2005 (the
“Capitalization Date”), (ii) par value, and (iii) shares that were issued and
outstanding (the “Fund Shares”) as of the Capitalization Date. Fund Shares
represent the only authorized capital stock of the Target Funds as of the
Capitalization Date and issued and outstanding as of the Capitalization Date.
 

--------------------------------------------------------------------------------


 
(f) No Seller or any “affiliated person” (as such term is defined in the 1940
Act) of Seller or the Target Funds receives or is entitled to receive any
compensation directly or indirectly (i) from any Person in connection with the
purchase or sale of securities or other property to, from or on behalf of any of
the Target Funds, other than bona fide ordinary compensation as principal
underwriter for the Target Funds or as broker in connection with the purchase or
sale of securities in compliance with Section 17(e) of the 1940 Act or (ii) from
the Target Funds or its shareholders for other than bona fide investment
advisory, administrative or other services.
 
(g) Seller has delivered or made available to the Purchaser copies of the
following documents (“Fund Contracts”) in effect as of the date of this
Agreement, each of which is listed in Schedule 2.2:
 

 
(i)
each advisor agreement in effect and related to the Target Funds as to which
Seller is an investment advisor (“Existing Investment Advisor Agreements”) or
sub-advisor agreement in effect and related to Target Funds (the “Subadvisory
Agreements”);

 

 
(ii)
the custody agreements, transfer agent agreements, accounting services
agreements, shareholder services agreements, administrative service and similar
agreements by which a Target Fund is bound or under which it receives services;

 

 
(iii)
the prospectuses, statement of additional information and similar selling or
offering documents distributed in connection with offering interests in a Target
Fund;

 

 
(iv)
the declarations and all amendments thereto, the bylaws and all amendments
thereto, and other organizational documents of a Target Fund; and

 

 
(v)
any other agreements, contracts and commitments material to a Target Fund’s
business or operations, except for documents relating to the purchase of
specific portfolio investments by or for a Target Fund.

 
Except as disclosed in Schedule 2.2, there does not exist under any Fund
Contract relating to any Target Fund as to which Seller is an Investment
Advisor, an event of default or event or condition that, after notice or lapse
of time or both, would constitute an event of default under it on the part of
Seller or any of its Affiliates, the Target Fund party to it, or, to Seller’s
Knowledge, on the part of any other party to it (except for defaults, events or
conditions that, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect).
 
(h) To the Knowledge of Sellers, each Existing Investment Advisor Agreement and
Subadvisory Agreement relating to any Target Fund or to which Seller is an
Investment Advisor which is subject to Section 15 of the 1940 Act has been duly
approved at all times and is in compliance in all material respects with
Section 15 of the 1940 Act and all other applicable Laws. Each such Existing
Investment Advisor Agreement and Subadvisory Agreement has been performed by
Sellers in accordance with the 1940 Act and all other applicable Laws, except
for such failures of performance which, individually or in the aggregate, have
not had or could not reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


 
(i) A copy of each distribution plan adopted by the board of trustees of the ABN
AMRO Funds under Rule 12b-1 under the 1940 Act (“Rule 12b-1 Plan”) with respect
to each of the Target Funds as to which Seller is an Investment Advisor has been
made available to Purchaser, and all distribution payments since January 1, 2002
have been made in compliance with the related Rule 12b-1 Plan in all material
respects and in conformity with applicable Law in all material respects. Any
payments for distribution or shareholder servicing activities in excess of the
amounts provided under the Rule 12b-1 Plans (“Revenue Sharing Payments”) have
been paid by Seller or its Affiliates out of their past profits or other
available sources. No Revenue Sharing Payments are obligations of or have been
borne by any of the Target Funds as to which Seller is an Investment Advisor.
 
(j) Since January 1, 2002, each Target Fund as to which Seller is an Investment
Advisor has filed the prospectuses, annual information forms, registration
statements, proxy statements, financial statements, other forms, reports,
advertisements and other documents required to be filed with applicable
regulatory authorities, except where the failure to file could not reasonably be
expected to have a Material Adverse Effect. These documents were prepared in
accordance with applicable Law in all material respects.
 
(k) Each Target Fund as to which Seller is an investment advisor is, and since
January 1, 2002 has been, in compliance in all material respects with its
respective investment objectives and policies.
 
(l) Each Target Fund as to which Seller is an investment advisor has (i) duly
adopted written policies and procedures required by Rule 38a-1 under the 1940
Act and (ii) designated and approved an appropriate chief compliance officer in
accordance with such rule. All such policies and procedures comply in all
material respects with applicable Laws and there have been no material
violations or allegations of material violations of such policies and
procedures.
 
(m) Each Target Fund as to which Seller is an Investment Advisor is, and has
been in compliance with, and has not received notice of a violation of, the
Laws, regulations, ordinances and rules (including those of any non-governmental
self-regulatory agencies) applying to it or its operations (except for failures
to be in compliance and violations that could not reasonably be expected to have
a Material Adverse Effect).
 
(n) All authorizations needed to conduct the operations of the Target Funds as
to which Seller is an Investment Advisor have been duly obtained and are in full
force and effect. There are no proceedings pending or, to the Seller’s
Knowledge, threatened that would result in the revocation, cancellation or
suspension, or adverse modification, of any such authorizations.
 

--------------------------------------------------------------------------------


 
2.3 Securities Activity Regulatory Compliance.
 
(a) To the extent Seller is a Selling Registered Adviser, Seller is, and at all
times required by the Advisers Act during the past five years has been, duly
registered as an investment adviser under such act. Each Selling Registered
Adviser is duly registered, licensed or qualified as an investment adviser in
each jurisdiction where the conduct of its business requires such registration,
licensing or qualification. Each Selling Registered Adviser has delivered to the
Purchaser a true and complete copy of its Form ADV, as amended to date, filed by
Selling Registered Adviser with the SEC, copies of all state notice filing
forms, likewise as amended to date, and copies of all current reports required
to be kept by Selling Registered Adviser pursuant to the Advisers Act. The
information contained in such forms and reports was true and complete at the
time of filing in all material respects. Each Selling Registered Adviser has
filed all material amendments required to be filed to its Form ADV.
 
(b) To the extent Seller is a Selling Registered Adviser, Seller (i) has adopted
a formal code of ethics complying with Section 17(j) of the 1940 Act and Rule
204A-1 promulgated under the Advisers Act; (ii) has adopted and implemented a
written policy on insider trading complying with Section 204A of the Advisers
Act; (iii) has adopted and implemented a written policy on allocations of
initial public offerings of securities; (iv) has adopted and implemented written
policies and procedures with respect to proxy voting complying with Rule
206(4)-6 promulgated under the Advisers Act; and (v) has adopted and implemented
written policies and procedures reasonably designed to prevent violations of the
Advisers Act and the rules promulgated thereunder, and designated and approved
an appropriate chief compliance officer, in accordance with Rule 206(4)-7 under
the Advisers Act.
 
2.4 Execution and Delivery; Authority.
 
This Agreement and the other Transaction Documents to which Seller is a party
have been duly and validly executed and delivered by Seller and, assuming due
authorization, execution and delivery by Purchaser, constitute valid and binding
obligations of Seller, enforceable against Seller in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity and the discretion of courts in granting equitable remedies. The
execution and delivery by Seller of this Agreement and the other Transaction
Documents to which each is a party, the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly authorized pursuant to and in
accordance with the Laws governing Seller and no other proceedings on the part
of Seller are necessary to authorize such execution, delivery and performance.
 

--------------------------------------------------------------------------------


 
2.5 Financial Statements.
 
Attached hereto as Exhibit L are true and complete copies of the following
financial statements: (x) audited statement of net assets as of October 31, 2005
of each of the Target Funds as to which Seller is an Investment Advisor
(collectively, the “Fund Financial Statements”), and (y) unaudited statements
which set forth the net revenues of the Business and payments on behalf of the
Business to third parties for the twelve (12) month period ending December 31,
2005 and for the three-month period ended March 31, 2006 (such unaudited
statements being referred to herein as the “Most Recent Statement of Business”).
Except as set forth on Schedule 2.5: (A) the Fund Financial Statements and the
Most Recent Statement of Business, (i) have been derived from the accounting
books and records of the Business or the Target Funds, as applicable; (ii) were
prepared in all material respects in accordance with GAAP, except, in the case
of interim financial statements, for the absence of notes thereto and normal
year-end adjustments; (iii) in the case of the Fund Financial Statements,
present fairly, in all material respects, the financial position of each Target
Fund as of the date of the Fund Financial Statements and the results of
operations and changes in net assets of each Target Fund during the period
covered by the Fund Financial Statements in accordance with GAAP; and (iv) in
the case of the Most Recent Statement of Business, present fairly, in all
material respects, the net revenues of the Business and the payments on behalf
of the Business to third parties for the applicable periods reflected on the
Most Recent Statement of Business in accordance with GAAP; and (B) the Fund
Financial Statements have been certified by Ernst & Young LLP.
 
2.6 Proprietary Rights.
 
(a) Schedule 2.6(a) contains a complete and accurate list of all Proprietary
Rights owned or, where indicated on such Schedule, licensed by any Seller and
constitute all of the Proprietary Rights used, held for use or useful in or
necessary to the Business of such Seller (the “Business Proprietary Rights”).
Except as set forth on Schedule 2.6(b), there exist no restrictions on the
disclosure, transfer or, to the Knowledge of the Sellers, use of such Business
Proprietary Rights, and Seller has not licensed or otherwise granted any rights
to use any of the Business Proprietary Rights to any third party.
 
(b) Except as set forth on Schedule 2.6(b):
 

 
(i)
the Sellers own all right, title, and interest in and to all of the Business
Proprietary Rights (in each case free and clear of all Liens, other than
Permitted Liens);

 

 
(ii)
there have been no claims made against any Seller since January 1, 2002,
asserting the invalidity, misuse or unenforceability of any of the Business
Proprietary Rights or asserting that the conduct by any Seller with respect to
its conduct associated with the Business has infringed or misappropriated any
Business Proprietary Rights of any other Person;

 

 
(iii)
to the Knowledge of Sellers, the Business Proprietary Rights have not been
infringed or misappropriated by any other Person; and

 

 
(iv)
the consummation of the transactions contemplated hereby will not have a
Material Adverse Effect on any Business Proprietary Right.

 
 

--------------------------------------------------------------------------------


 
2.7 Title; Sufficiency of Assets.
 
Except as set forth on Schedule 2.7, Seller has good and marketable title to all
of its Acquired Assets, free and clear of all Liens, other than Permitted Liens.
At the Closing, Purchaser will be vested with good and marketable title in and
to the Acquired Assets sold by Seller, free and clear of all Liens, other than
Permitted Liens. Except as set forth on Schedule 2.7, on the Closing Date,
Purchaser will own, possess, have a valid license to, have a valid lease in or
otherwise have the right to use all of the rights, properties and assets
necessary to conduct the Business of Seller in all material respects as
currently conducted and as the same will be conducted on the Closing Date.
 
2.8 Litigation.
 
Except as set forth on Schedule 2.8, there is no action, suit, proceeding,
investigation or inquiry (i) pending against any Target Fund or to which Seller
is an Investment Advisor or against Seller in respect of any Target Fund or
Seller’s Business, (ii) to the Knowledge of any Seller, threatened against any
Target Fund or against Seller in respect of any Target Fund, or (iii) to the
Knowledge of Seller, pending or threatened against any sub-advisor of any Target
Fund, in each case, before any arbitrator or before or by any Governmental
Entity, official or self-regulatory body. There is no action, suit or proceeding
pending or, to the Knowledge of any Seller, threatened against Seller, before
any arbitrator or any Governmental Entity or official or self-regulatory body
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement. Except as set forth on
Schedule 2.8, none of the Target Funds to which Seller is the Investment
Advisor, Seller or, to the Knowledge of Seller, any sub-advisors of any Target
Funds, have received any request from the SEC or any other governmental body or
any self-regulatory authority for documents or information regarding (A) the
practice of short-term buying or selling of any such Target Fund shares in order
to exploit inefficiencies in the pricing of any Target Fund shares or (B) the
receipt and transmission of orders to purchase or redeem any such Target Fund
shares after 4:00 p.m. Eastern time.
 
2.9 Consents and Approvals.
 
Except as set forth on Schedule 2.9, no consent, approval, waiver,
authorization, notice or filing with any Governmental Entity or other third
Person is required to be made or obtained by Seller in connection with the
execution, delivery and performance by Seller of this Agreement.
 
2.10 Contracts.
 
Seller represents that Schedule 2.10 lists the following contracts and other
agreements related to the Business to which Seller is a party:
 

 
(i)
each agreement for the lease of personal property to or from any Person
providing for lease payments in excess of $250,000 per annum;

 
 

--------------------------------------------------------------------------------


 

 
(ii)
each agreement under which it has created, incurred, assumed or guaranteed any
indebtedness for borrowed money or any capitalized lease obligation, in excess
of $250,000, or under which it has imposed a Lien on any of its assets, tangible
or intangible;

 

 
(iii)
each agreement that materially restricts the ability of any Seller to engage in
the Business;

 

 
(iv)
each license agreement (as licensor or licensee), other than licenses of
off-the-shelf software entered into in the ordinary course of business;

 

 
(v)
any indenture, mortgage, promissory note, loan agreement, guaranty or other
agreement or commitment for the borrowing of money; and

 

 
(vi)
each material agreement with any Seller or their Affiliates.

 
Seller has made available to Purchaser a correct and complete copy of each
written agreement to which it is a party listed in Schedule 2.10. Each such
agreement is valid, binding and enforceable by Seller, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity and the discretion of
courts in granting equitable remedies, or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Seller is not in breach or
default under any agreement, and no event has occurred which with notice or
lapse of time or both would constitute a breach or default thereunder by Seller,
or permit termination, modification, or acceleration by the other party thereto,
except such as individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect.
 
2.11 Absence of Undisclosed Liabilities.
 
Except as set forth on Schedule 2.11 hereto, to the Seller’s Knowledge, no
Target Fund as to which Seller is an Investment Advisor has any indebtedness,
obligation, expense, claim, deficiency, guaranty or endorsement of any type,
whether accrued, absolute, contingent, matured, unmatured or other (whether or
not required to be reflected in the Fund Financial Statements in accordance with
GAAP) which (i) exceeds $50,000 individually or in the aggregate and (ii) has
(x) not been reflected on the Most Recent Statement of Business, or (y) arisen
in the ordinary course of Business consistent with past practices since the date
of the Most Recent Statement of Business.
 
2.12 Licenses; Compliance with Laws.
 
(a) Seller holds all licenses, franchises, permits and authorizations necessary
for the lawful conduct of its Business, except such as individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
The Business is not being conducted by Seller in violation of any Laws of any
Governmental Entity, except such as individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


 
(b) Neither Seller nor any of the Target Funds for which it is an Investment
Advisor has any agreements or understandings (i) with any individual shareholder
or group of shareholders to permit or encourage the practice of short-term
buying or selling of Target Fund shares or (ii) relating to the receipt and
transmission of orders to purchase or redeem Target Fund shares after 4:00 p.m.
Eastern time, other than arrangements with financial intermediaries (including,
without limitation, retirement plan administrators) who are to receive orders
from investors prior to 4:00 p.m. Eastern time.
 
(c) To the Knowledge of Seller, no hedge fund owned by Target Fund has (i)
engaged in the practice of short-term buying or selling of shares of registered
investment companies or (ii) placed orders to purchase or redeem such shares
after 4:00 p.m. Eastern time.
 
2.13 Tax Matters.
 
Except as set forth on Schedule 2.13, all of Seller’s Tax Returns are true and
complete in all material respects. Seller has paid all Taxes shown to be due and
payable on such Tax Returns, except to the extent that such amounts are recorded
as a liability or reserved against on the Most Recent Statement of Business and,
except as set forth on Schedule 2.13, have paid, or, as of the date of the Most
Recent Statement of Business, have made adequate provision for and will pay when
due, to the proper Governmental Entity all withholding amounts required to be
paid to such Governmental Entity, except such as individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 2.13, no agreements, waivers or other
arrangements exist providing for an extension of time with respect to the filing
of, payment by, or assessment against, Seller in respect of any Taxes. Except as
set forth on Schedule 2.13, Seller is not a party to nor bound by any Tax
sharing or allocation agreement or has any current or potential contractual
obligation to indemnify any other Person with respect to Taxes. Seller has not
been a real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable periods specified in such section. There are
no Liens or security interests on any of the assets of Seller that arose in
connection with any failure (or alleged failure) to pay any Tax. No claim has
ever been made by an authority in a jurisdiction where Seller does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. Seller
does not expect any authority to assess any additional Taxes for any period for
which Tax Returns have been filed. There is no dispute or claim concerning any
Tax liability of Seller either claimed or raised by any authority in writing, or
to the Knowledge of any Seller, threatened. Schedule 2.13 lists all
jurisdictions in which Tax Returns are filed with respect to Seller and
indicates those Tax Returns that have been audited or that are currently the
subject of audit. Except as disclosed in Schedule 2.13, (i) each Target Fund has
made, or will make, the election in Section 851(b) of the Code for its first
federal income tax year for which it represented to its shareholders that it was
a registered investment company (a “RIC”); (ii) except for its current federal
income tax year, each Target Fund has qualified as a RIC for that first federal
income tax year and for each succeeding federal income tax year; and (iii) each
Target Fund has properly filed the Tax Returns that it is required to file, and
has paid all Taxes that it is required to pay. This Section 2.13 contains the
sole and exclusive representations and warranties of Sellers with respect to
Taxes.
 

--------------------------------------------------------------------------------


 
2.14 Conduct of Business Since Date of Most Recent Statement of Business.
 
Except as set forth on Schedule 2.14, since the date of the Most Recent
Statement of Business:
 
(a) the Business has not suffered a Material Adverse Effect;
 
(b) Seller has not sold, leased or otherwise disposed of any properties or
assets, except in the ordinary course of business;
 
(c) Seller has not mortgaged, pledged or otherwise subjected any of the Acquired
Assets to any Lien, other than Permitted Liens;
 
(d) no event, change, condition or other matter has occurred with respect to
Seller, the Business or the Target Funds for which any Seller is an Investment
Advisor that has had or could reasonably be expected to have a Material Adverse
Effect; and
 
(e) except as expressly contemplated by this Agreement and the Transaction
Documents, Seller has not agreed to take any of the foregoing actions.
 
2.15 Affiliate Transactions.
 
Except as identified on Schedule 2.15, no officer, director, stockholder or
Affiliate of any Seller (i) is a party directly or indirectly to any agreement,
contract, commitment or transaction with any other Seller or (ii) directly or
indirectly has any material interest in any material property used by any
Sellers.
 
2.16 Brokers and Finders.
 
Except for amounts owed by Sellers to UBS Securities, LLC in connection with the
transactions contemplated by this Agreement, there are no outstanding broker,
finder or investment banker fees or commissions owed or to be owed by Sellers in
connection with the transactions contemplated by this Agreement.
 
2.17 Disclaimer of Warranties.
 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
(INCLUDING ALL EXHIBITS, SCHEDULES, CERTIFICATE AND ATTACHMENTS HERETO AND
THERETO), SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR
IMPLIED, RELATING TO THE BUSINESS OR THE ACQUIRED ASSETS.
 

--------------------------------------------------------------------------------


 
2.18 Representations Complete.
 
None of the representations or warranties made by any Seller in this Agreement
or any Transaction Document, nor any Schedule, Exhibit, attachment or any
certificate furnished by any Seller pursuant to this Agreement or any
Transaction Document, when taken together, contains any untrue statement of a
material fact, or omits to state any material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.
 
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF PURCHASER.
 
Purchaser hereby represents and warrants to Sellers the following:
 
3.1 Organization; Authority.
 
Purchaser is a corporation or a limited liability company (as applicable) duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Purchaser has the power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Purchaser of this Agreement and the other Transaction Documents to
which it is a party, the performance by Purchaser of its obligations hereunder
and thereunder and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly authorized pursuant to and in
accordance with the Laws governing Purchaser and no other proceedings on the
part of Purchaser are necessary to authorize such execution, delivery and
performance. This Agreement and the other Transaction Documents to which
Purchaser is a party have been duly and validly executed and delivered by
Purchaser and, assuming due authorization, execution and delivery by Sellers,
constitute valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their terms, except to the extent that
enforceability may be limited by the bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity and the discretion of
courts in granting equitable remedies.
 
3.2 No Violation.
 
The execution, delivery and performance by Purchaser of this Agreement and the
transactions contemplated hereby do not and will not conflict with or result in
any violation of, or constitute a breach or default under (or an event that with
notice or lapse of time or both would become a default under), any term of the
charter documents, bylaws or other organizational documents of Purchaser, any
agreement, permit, indenture, deed of trust, mortgage, loan agreement or other
instrument to which Purchaser is a party or by which Purchaser is subject, or
any Law of any court or other Governmental Entity to which Purchaser is subject,
except in each case such that individually or in the aggregate could not
reasonably have a Material Adverse Effect on the ability of Purchaser to
consummate the transactions contemplated by this Agreement (a “Purchaser
Material Adverse Effect”).
 
3.3 Consents and Approvals.
 
Except as set forth on Schedule 3.3, no consent, approval, waiver,
authorization, notice or filing with any Governmental Entity is required to be
made or obtained by Purchaser in connection with the execution, delivery and
performance by Purchaser of this Agreement.
 

--------------------------------------------------------------------------------


 
3.4 Adequacy of Funds.
 
Subject to receipt of Stockholder Approval, Purchaser currently has and as of
the Closing will have all funds necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a Party, including the payment at the Closing of the Purchase Price and all
expenses incurred by Purchaser in connection with the transactions contemplated
by this Agreement.
 
3.5 Litigation.
 
Purchaser has not received any notice of any action, suit, inquiry, judicial or
administrative proceeding, arbitration or investigation that is pending and, to
the Knowledge of Purchaser, none of the foregoing is threatened against or
involving Purchaser before any court, arbitrator or Governmental Entity, nor is
there any judgment, decree, injunction, rule or order of any court, arbitrator
or Governmental Entity outstanding against Purchaser, in each case relating to
the transactions contemplated by this Agreement or which, individually or in the
aggregate, could reasonably be expected to have a Purchaser Material Adverse
Effect.
 
3.6 Brokers and Finders.
 
There are no outstanding broker, finder or investment banker fees or commissions
owed or to be owed by Purchaser in connection with the transactions contemplated
by this Agreement.
 
3.7 Statutory Disqualification.
 
(a) Neither Purchaser nor any “affiliated person” thereof, as defined in the
1940 Act, (i) is ineligible pursuant to Section 9(a) of the 1940 Act to serve as
an investment adviser to or principal underwriter of a registered investment
company or (ii) has engaged or is currently engaging in any of the conduct
specified in Section 9(b) of the 1940 Act.
 
(b) Neither Purchaser nor any “associated person” of Purchaser, as defined in
the 1940 Act, is subject to any disqualification that, upon the consummation of
the transactions contemplated hereby, would be a basis for censure, denial,
suspension or revocation of registration of Purchaser or any Subsidiary as an
investment adviser under Section 203(e) of the Advisers Act and there is no
reasonable basis for, or proceeding or investigation, whether formal or
informal, or whether preliminary or otherwise, that is reasonably likely to form
the basis for, any such censure, denial, suspension or revocation.
 
(c) Neither Purchaser nor any “associated person” of Purchaser (i) is subject to
a “statutory disqualification,” as such terms are defined in the Exchange Act,
or (ii) is subject to a disqualification that, upon the consummation of the
transactions contemplated hereby, would be a basis for censure, limitations on
the activities, functions or operations of, or suspension or revocation of the
registration of Purchaser or any Subsidiary of Purchaser as broker-dealer,
municipal securities dealer, government securities broker or government
securities dealer under Section 15, Section 15B or Section 15C of the Exchange
Act and there is no reasonable basis for, or proceeding or investigation,
whether formal or informal, or whether preliminary or otherwise, that is
reasonably likely to form the basis for, any such censure, limitations,
suspension or revocation. No fact relating to Purchaser or any “control
affiliate” thereof, as defined in Form BD, requires any response in the
affirmative to any question in Item 11 of Form BD.
 

--------------------------------------------------------------------------------


 
3.8 Acknowledgment of Delivery of Assets.
 
Purchaser acknowledges that, except to the extent expressly set forth herein and
in the Transition Services Agreement, although Seller is obligated to provide
(through transfer of the Acquired Assets and certain obligations pursuant to the
Transition Services Assets) sufficient assets to operate the Business, the
design, integration, structuring and implementation of the Purchaser’s Business,
the physical transfer (and if necessary reassembly) of any tangible Acquired
Assets and the operation of the Business following the Closing Date, is the sole
and absolute responsibility of the Purchaser.
 
 
ARTICLE 4. PRE-CLOSING COVENANTS.
 
Each Seller and Purchaser hereby agree as follows between the Effective Date and
the earlier to occur of the Closing Date and the termination of this Agreement
in accordance with its terms:
 
4.1 Satisfaction of Conditions.
 
Purchaser shall use all commercially reasonable efforts to cause the conditions
precedent to the obligations of Purchaser set forth in Section 8.1 to be
fulfilled and each Seller shall use all commercially reasonable efforts to cause
the conditions precedent to the obligations of such Seller set forth in
Section 8.2 to be fulfilled. Purchaser shall use all commercially reasonable
efforts to cooperate with Sellers to satisfy the conditions set forth in
Section 8.2 and each Seller shall use all commercially reasonable efforts to
cooperate with Purchaser to satisfy the conditions set forth in Section 8.1.
 
4.2 Conduct of the Business.
 
Except as reasonably contemplated as a result and in anticipation of the
transactions contemplated hereby, each Seller shall use commercially reasonable
efforts to continue to conduct the Business in the ordinary course and
consistent with past practices, to keep the Business and operations intact and
preserve its permits, rights, franchises, goodwill, retain the services of its
key employees and to preserve its relationships with its clients, customers,
landlords, suppliers and others with whom it does business. Without limiting the
generality of the foregoing, each Seller covenants and agrees that it shall not
propose to enter into, amend, modify, supplement or terminate, or assign any
right, obligation or interest under, any contract or agreement relating to any
Target Fund, or take, with respect to the Business and the Target Funds, any of
the following actions:
 
(a) incur any indebtedness for borrowed money, issue or sell any debt securities
or prepay any debt, incur any liability or obligation (whether absolute,
accrued, contingent or otherwise and whether direct or as guarantor or otherwise
with respect to the obligations of others, except in the ordinary course of
business consistent with past practice) which would be an Assumed Liability or
liabilities of any of the Target Funds;
 

--------------------------------------------------------------------------------


 
(b) declare, set aside, make or pay a dividend or other distribution in respect
of its capital stock or other equity interests or otherwise purchase or redeem,
directly or indirectly, any shares of its capital stock or other equity
interests, except in the ordinary course of business consistent with past
practice, or, in the case of any of the Sellers (but not the Target Funds),
which would not materially impair the ability of such Seller to consummate the
transactions contemplated hereby;
 
(c) except in the ordinary course of business consistent with past practice,
mortgage, pledge or otherwise subject to any Lien, any of its properties or
assets which, if owned by the Sellers, are to be Acquired Assets, tangible or
intangible;
 
(d) take any action (other than in connection with the transactions contemplated
hereby) other than actions in the ordinary course of business consistent with
past practice;
 
(e) forgive or cancel any debts or claims, or waive any rights, except in
exchange for fair value or in the ordinary course of business consistent with
past practice;
 
(f) enter into any contract, agreement or other instrument that would be
required to be disclosed to Purchaser pursuant to Section 2.10 if entered into
prior to the date of this Agreement;
 
(g) pay any bonus to any Designated Employee or grant to any such person any
other increase in his or her rate of compensation in any form other than (i)
commissions owed under such current sales commission plans; (ii) in accordance
with this Agreement; and (iii) those amounts set forth on Schedule 4.13(b);
 
(h) except as may be required by applicable Laws and after notice to Purchaser,
adopt, or amend any employment, collective bargaining, bonus, profit-sharing,
compensation, stock option, pension, retirement, deferred compensation or other
plan, agreement, trust, fund or arrangement for the benefit of officers,
directors, trustees, partners, stockholders, employees, sales representatives or
agents;
 
(i) hire or engage any senior advisors or management, terminate any Designated
Employee or encourage any Designated Employee to resign;
 
(j) decrease the rate of compensation, in any form, of any Designated Employee;
 
(k) amend its declaration of trust or bylaws or any other organizational
documents;
 
(l) terminate, amend, modify, change or waive any provision under any
Non-Competition Agreement;
 

--------------------------------------------------------------------------------


 
(m) change in any respect its accounting practices, policies or principles of
the Business, except as may be required by applicable Laws or GAAP and after
notice to Purchaser;
 
(n) incur any liability or obligation (whether absolute, accrued, contingent or
otherwise and whether direct or as guarantor or otherwise with respect to the
obligations of others) which would be an Assumed Liability or liabilities of any
of the Target Funds, except in the ordinary course of business consistent with
past practice or as otherwise permitted hereunder;
 
(o) make any changes in policies or practices relating to selling practices or
other terms of sale or accounting therefore of the Business, including changes
in fees, or in policies of employment unless required by applicable Laws or GAAP
and after notice to Purchaser;
 
(p) create or organize any subsidiary or enter into or participate in any joint
venture or partnership in connection with the Business;
 
(q) enter into any agreement or transaction with any Target Fund or make any
amendment or modification to any agreement with a Target Fund unless required by
applicable Laws or GAAP and after notice to Purchaser;
 
(r) enter into any settlement of any lawsuit, proceeding, enforcement or
government action against any Seller in connection with the Business; and
 
(s) agree or commit to do any of the foregoing.
 
In addition, each Seller covenants and agrees that it shall not propose or
encourage any Target Fund to have any of the foregoing actions taken by the
board of trustees of the Target Funds, other than actions in the ordinary course
of business or actions that would not be reasonably expected to have a Material
Adverse Effect on such Target Fund. Notwithstanding anything else contained in
this section, this section shall not apply to the extent that the board of
trustees of a Target Fund (i) independently determines to take any of the
foregoing actions other than as a result of any solicitation, proposal, request,
encouragement or recommendation made by any Seller or any of their respective
employees, Affiliates, agents or advisors and (ii) specifically requires a
Seller to carry out such action.
 
4.3 Access.
 
Subject to the terms of the Confidentiality Agreement between Purchaser and
AAAMHI dated February 26, 2006 (the “Confidentiality Agreement”), Sellers shall
permit representatives of Purchaser to have access at all reasonable times upon
reasonable notice to all of Sellers’ properties, books and records of the
Business in a manner that does not unreasonably interfere with the normal
operations of the Business; provided, however, that all such requests for access
shall be directed to AAAMHI or such other Person as AAAMHI may designate. Prior
to the Closing, Purchaser shall not contact or otherwise communicate with the
customers or suppliers of Sellers in connection with the transactions
contemplated by this Agreement, directly or indirectly, without the prior
written consent of AAAHMI, which consent shall not be unreasonably withheld or
delayed.
 

--------------------------------------------------------------------------------


 
4.4 Efforts; Consents; Regulatory and Other Authorizations.
 
(a) Each Party to this Agreement shall use its commercially reasonable efforts
to (i) take, or cause to be taken, all appropriate action, and do, or cause to
be done, all things necessary, proper or advisable under applicable Laws or
otherwise to promptly consummate and make effective the transactions
contemplated by this Agreement; (ii) obtain all authorizations, consents, orders
and approvals of, and give all notices to and make all filings with, all
Governmental Entities and other third parties that may be or become necessary
for the performance of its obligations under this Agreement and the consummation
of the transactions contemplated by this Agreement, including those consents set
forth in the Schedules; (iii) lift or rescind any injunction or restraining
order or other order adversely affecting the ability of the Parties to this
Agreement to consummate the transactions contemplated by this Agreement; and
(iv) fulfill all conditions to such Party’s obligations under this Agreement as
promptly as practicable. Each Party to this Agreement shall cooperate fully with
the other Parties to this Agreement in promptly seeking to obtain all such
authorizations, consents, orders and approvals, giving such notices, and making
such filings. Notwithstanding the foregoing or anything to the contrary set
forth in this Agreement, in connection with obtaining such consents from third
parties, no Party to this Agreement shall be required to make payments, or
commence litigation. The Parties to this Agreement shall not take any action
that is intended to have the effect of unreasonably delaying, impairing or
impeding the receipt of any required authorizations, consents, orders or
approvals in connection with the transactions contemplated by this Agreement.
 
(b) Each of Sellers and Purchaser agrees to supply promptly any additional
information and documentary material that may reasonably be requested by any
Governmental Entity (including the Antitrust Division of the United States
Department of Justice and the United States Federal Trade Commission), and shall
cooperate in connection with any filing required under applicable Laws in
connection with the transactions contemplated by this Agreement, and in
connection with resolving any investigation or other inquiry concerning the
transactions contemplated by this Agreement commenced by any Governmental
Entity, including the SEC or the office of any state attorney general.
 
4.5 Publicity.
 
Purchaser and Sellers shall cooperate with each other in the development and
distribution of all news releases and other public disclosures relating to the
transactions contemplated by this Agreement. Neither Purchaser or any of its
Affiliates nor Sellers or any of their Affiliates shall issue or make, or allow
to have issued or made, any press release or public announcement concerning the
transactions contemplated by this Agreement without the advance approval in
writing (which approval shall not be unreasonably withheld or delayed) of the
form and substance thereof by the other Party, unless otherwise required by
applicable legal requirements.
 

--------------------------------------------------------------------------------


 
4.6 Section 15(f) of the 1940 Act; Covenants.
 
(a) Purchaser acknowledges that Sellers have entered into this Agreement in
reliance upon their belief that the transactions contemplated by this Agreement
qualify for the benefits and protections provided by Section 15(f) of the 1940
Act. Purchaser shall not take, and shall use reasonable best efforts to cause
its Affiliates not to take, any action not contemplated by this Agreement that
would have the effect, directly or indirectly, of causing the requirements of
any of the provisions of Section 15(f) of the 1940 Act not to be met in respect
of this Agreement and the transactions contemplated hereunder.
 
(b) Sellers acknowledge that Purchaser has entered into this Agreement in
reliance upon their belief that the transactions contemplated by this Agreement
qualify for the benefits and protections provided by Section 15(f) of the 1940
Act. Sellers shall not take, and shall use reasonable best efforts to cause
their Affiliates not to take, any action not contemplated by this Agreement that
would have the effect, directly or indirectly, of causing the requirements of
any of the provisions of Section 15(f) of the 1940 Act not to be met in respect
of this Agreement and the transactions contemplated hereunder.
 
4.7 Shareholder and Stockholder Approvals.
 
(a) Sellers shall use their respective reasonable best efforts to cause the
Target Funds Shareholder Approval, including by preparing and mailing to the
Target Funds Shareholders an information statement describing the transaction
contemplated hereby (“Sellers’ Proxy Statement”) and by holding the shareholder
meeting as promptly as practicable, but in no event later than November 30,
2006.
 
(b) Purchaser shall use its reasonable best efforts to cause the Stockholder
Approval, including by preparing and mailing to Purchasers stockholders a proxy
statement describing the transaction contemplated hereby (“Purchaser Proxy
Statement”) and by holding a stockholders meeting as promptly as practicable,
but in no event later than November 30, 2006.
 
4.8 Proxy Statements; Shareholder Approval.
 
Subject to Trustee Approval first being obtained, if applicable:
 
(a) Promptly after the date hereof, Sellers shall cause to be filed with the SEC
on behalf of the Target Funds one or more supplements to each Target Fund’s
prospectus and SAI, in a form acceptable to Purchaser, reflecting the execution
of this Agreement and other related matters.
 
(b) Each Party covenants that any information or data provided by it that
describes such Party or its Affiliates for inclusion in any document filed with
the SEC or the National Association of Securities Dealers or any other
regulatory body will not contain, at the time any such supplements or amendments
become effective, any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading in the light of the circumstances under
which they were made.
 

--------------------------------------------------------------------------------


 
(c) All costs and expenses relating to (i) the Sellers’ Proxy Statement and
(ii) the solicitation made in connection with the Target Funds Shareholder
Approval, including, but not limited to, legal (other than legal fees and
expenses of Purchaser’s counsel), printing, and mailing expenses, shall be paid
by Sellers.
 
(d) Sellers covenant to cooperate with Purchaser and provide all assistance
reasonably requested by Purchaser including providing all information regarding
the Sellers, the Target Funds and the Business reasonably necessary for
Purchaser to prepare the Purchaser Proxy Statement and, solicit and obtain the
Stockholder Approval. Purchaser covenants to cooperate with and provide all
assistance reasonably requested by Sellers including providing all information
regarding Purchasers reasonably necessary for Sellers to prepare the Seller’s
Proxy Statements and supplements to the Target Funds’ prospectus and SAI.
 
4.9 Delivery of Financial Information.
 
Without limiting the provisions of Section 4.8, Sellers (i) shall use reasonable
best efforts to deliver to Purchaser within thirty (30) days after the Effective
Date (A) historical unaudited and, to the extent required, audited financial
statements of the Target Funds and of the Business necessary for the Purchaser
Proxy Statement (collectively, the “Requisite Financial Statements”) and shall
cooperate with Purchaser in connection with the preparation of related pro forma
financial statements, in each case that comply with either (1) the requirements
of Regulation S-X under the rules and regulations of the SEC (as interpreted by
the staff of the SEC) for financial statements that would be required to be
included in a Definitive Proxy Statement filed pursuant to Regulation 14A of the
Exchange Act or (2) the requirements set forth in clause 1 except as the staff
of the SEC may permit Purchaser by waiver of such requirements (in either case
(1) or (2), together with customary reports and “comfort” letters of Seller’s
independent public accountants) and (B) an unaudited balance sheet of the
Seller’s Business at March 31, 2006 (or any applicable subsequent periods), and
the related unaudited statement of income and cash flows of Seller’s Business
for the applicable-month period then ended prepared in conformity with Section
2.5 and (ii) shall provide and make reasonably available upon reasonable notice
the senior management employees of the Seller to discuss the materials prepared
and delivered pursuant to this Section 4.9. To the extent that Ernst & Young is
unable to or does not deliver its audit report with respect to the audited
portion of the Requisite Financial Statements within forty-five (45) days of the
Effective Date (the “E&Y Outside Delivery Date”), Purchaser’s obligations under
Section 4.7 shall be tolled for a period of time equal to the number of days
from the E&Y Outside Delivery Date to the actual date such audited Requisite
Financial Statements are delivered to Purchaser. Notwithstanding the forgoing,
to the extent Sellers are not able to cause delivery of all Requisite Financial
Statements within ninety (90) days of the Effective Date, Purchaser shall have
the right to terminate this Agreement.
 

--------------------------------------------------------------------------------


 
4.10 Certain Proposals.
 
Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.3 hereof, no Seller shall (nor shall any Seller
permit any of its advisors, agents, representatives or Affiliates to), directly
or indirectly, take any of the following actions with any Person other than
Purchaser and its designees: (i) solicit, encourage, seek, entertain, support,
assist, initiate or participate in any inquiry, negotiations or discussions, or
enter into any agreement, with respect to any offer or proposal to acquire all
or any material part of the Business, assets or interests of the Target Funds,
whether by merger, purchase of assets, purchase of securities, tender offer,
license or otherwise, or effect any such transaction (a “Proposal”),
(ii) disclose any Confidential Information to any Person concerning the
Business, properties or assets of the Target Funds (other than in the ordinary
course of business, as required by law or in response to the request of a
Governmental Entity), or afford to any Person access to their respective
properties, books or records, not customarily afforded such access except as
required by law or in response to the request of a Governmental Entity,
(iii) assist or cooperate with any Person to make any Proposal, or (iv) enter
into any agreement with any Person with respect to a Proposal. The Sellers shall
immediately cease and cause to be terminated any such negotiations, discussions
or agreements (other than with any Purchaser or its designees) that are the
subject matter of clause (i), (ii), (iii) or (iv) above. In the event that any
Seller or any of the Sellers’ Affiliates shall receive, prior to the Closing
Date or the termination of this Agreement, any offer, proposal, or request,
directly or indirectly, with respect to a Proposal, or any request for
disclosure or access as referenced in clause (ii) above, such Seller shall
immediately (x) suspend any discussions with such offeror or Person with regard
to such offer, proposal, or request and (y) notify Purchaser thereof, including
information as to the material terms of the Proposal. Notwithstanding anything
else contained in this Section 4.10, Sellers shall not be bound by the
provisions of this Section 4.10 to the extent the board of trustees of a Target
Fund: (i) independently determines to take any of the foregoing actions other
than as a result of any solicitation, proposal, request, encouragement or
recommendation made by any Seller or any of their respective employees,
Affiliates, agents or advisors and (ii) specifically requires a Seller to carry
out such action.
 
4.11 Separately Managed Account Consents.
 
Sellers shall use commercially reasonable efforts to obtain the written consent
of each Separately Managed Account client to a new Separately Managed Account
Contract.
 
4.12 Highbury Trust Account.
 
Notwithstanding anything to the contrary, each Seller hereby acknowledges that
Highbury Financial Inc. has established a trust account at Lehman Brothers,
Inc., maintained by Continental Stock Transfer & Trust Company acting as trustee
(the “Trust Account”), for the benefit of the stockholders of Highbury Financial
Inc. Each Seller hereby agrees that no Seller (including any Affiliate of any
Seller) shall have any right, title, interest or claim of any kind in or to any
monies in the Trust Account (“Claim”), to the extent such monies are in the
trust account, and hereby waives any Claim such Seller or any of its Affiliates
may have in the future as a result of, or arising out of, this Agreement and
will not seek recourse against the Trust Account for any reason whatsoever.
Without limiting the foregoing, each Seller hereby acknowledges and agrees that
the Trust Account is not a party to this Agreement and shall have no liability
pursuant hereto. Notwithstanding the forgoing, no provision contained herein
shall limit Sellers’ right to make a Claim against such monies to the extent
such monies are released from the Trust Account to Purchaser, directly or
indirectly (including to the selling parties in a business combination).
 

--------------------------------------------------------------------------------


 
4.13 Payments by Sellers.
 
(a) Non-Compete Payments. Immediately prior to the Closing Date, Sellers shall
pay an aggregate amount equal to $2,500,000 in cash to the Persons listed on
Schedule 4.13(a) in the amounts as set forth next to each Person’s name pursuant
to the terms of the Non-Competition Agreements. In the event that, prior to the
Closing Date, any Person listed on Schedule 4.13(a) ceases to be employed by
Sellers by reason of death or disability, the amount otherwise payable by
Sellers to such Person shall be reallocated and paid by Sellers on a pro rata
basis to all other Persons listed on Schedule 4.13(a) who had not died or become
so disabled prior to the Closing Date.
 
(b) Payments to Designated Employments. Prior to the Closing, Sellers shall pay
in cash to each Designated Employee the amounts set forth on Schedule 4.13(b) as
set forth next to each Designated Employees name in consideration of accrued
compensation payments to the extent such Designated Employee is employed by a
Seller or their Affiliates on the day immediately preceding the Closing Date.
 
4.14 Retirement Benefits of Designated Employees.
 
For each Designated Employee who terminates their employment with a Seller to
work for Purchaser, AAAMHI will, no later than the Closing Date and in
accordance with Seller’s existing policies and Laws, use reasonable efforts to
cause its Affiliates to provide a statement to each Designated Employee which
contains their pension benefits, if any, including, without limitation, any
applicable vesting, under any and all retirement plans of Sellers and their
Affiliates.
 
ARTICLE 5. POST-CLOSING COVENANTS.
 
5.1 Further Assurances.
 
Upon the reasonable request of either Party at any time after the Closing, the
other Party shall promptly execute and deliver such documents and instruments
and take such additional action as the requesting Party may reasonably request
to effectuate the purposes of this Agreement.
 
5.2 Books and Records; Personnel.
 
Each Party hereby covenants and agrees as follows:
 
(a) Access to Records. Purchaser shall, for a period of seven (7) years after
the Closing Date, allow Sellers reasonable access to all business records and
files of the Business relating to the period prior to the Closing Date, upon
prior written request of Sellers and during normal working hours at the
principal places of business of Purchaser or at any location where such records
and files are stored or at any location where Purchaser, at its sole discretion,
shall make such files available to Sellers, and Sellers shall have the right, at
their own expense, to make copies of any such records and files; provided,
however, that any such access or copying shall be had or done in such a manner
so as not to interfere with the normal conduct of the Business. Purchaser may
reasonably limit the number of Sellers’ representatives who are given access to
any physical location of Purchaser. All information obtained pursuant to this
Section 5.2(a) shall be kept confidential pursuant to the terms of the
Confidentiality Agreement. Each Seller acknowledges and agrees the Purchaser
shall have no obligation to retain records or files related to the Business that
at any time are over seven (7) years old and may discard such records or files
without any notice to Sellers.
 

--------------------------------------------------------------------------------


 
(b) Assistance with Records. Each Party (an “Assisting Party”) shall make
available to each other Party, consistent with the reasonable business
requirements of such other Party and at such other Party’s sole expense, (i)
Assisting Party’s personnel to assist such Party in locating and obtaining
records and files maintained by Purchaser, and (ii) any of Purchaser’s personnel
whose assistance or participation is reasonably required by Sellers in
anticipation of, or in preparation for, any existing or future litigation, Tax
or other matters in which Sellers or any of their past, present or future
Affiliates are involved and which are related to the Business.
 
(c) Retention of Copies. The Parties hereby agree that following the Closing
Date the Confidentiality Agreement shall remain in full force and effect. At the
Closing Sellers shall deliver all copies of the Confidential Information of the
Business to Purchaser; except that Sellers may, subject to the terms of the
Confidentiality Agreement, retain a complete set of Confidential Information of
the Business for the limited purpose of: (i) using such Confidential Information
as may be expressly contemplated under this Agreement or the Transaction
Documents; and (ii) producing such Confidential Information to the extent
compelled by Law to disclose such Confidential Information pursuant to
subsection (d) of this Section. At any time following the seven-year anniversary
of the Closing Date, upon request of the Purchaser, Sellers shall promptly
destroy all Confidential Information in their possession, including all copies.
 
(d) Required Disclosure. In the event that either Purchaser or a Seller is
compelled by Law to disclose any Confidential Information of any other Person,
it is agreed that such Party will provide the other Parties to this Agreement
with prompt notice of any such request or requirement so that the other Parties
may seek an appropriate protective order or waive compliance with the provisions
of this Section 5.2 and the Confidentiality Agreement. If, failing the entry of
a protective order or the receipt of a waiver hereunder, such Party is, in the
opinion of its counsel, compelled to disclose Confidential Information, such
Party may disclose only that portion of the Confidential Information which its
counsel advises such Party that it is compelled by Law to disclose.
 
5.3 Retained Names and Marks; Co-Branding.
 
(a) Purchaser hereby acknowledges that all right, title and interest in and to
the names set forth in Schedule 5.3(a), together with all direct variations or
known or obvious acronyms thereof, including without limitation any logos or
trademarks thereof (the “Retained Names and Marks”), are owned exclusively by
Sellers, and that, except as expressly provided in a Sub-Advisory License
Agreement, any and all right, title and interest of Sellers in and to the
Retained Names and Marks, along with any and all goodwill associated therewith,
remain the property of Sellers following the Closing. Purchaser further
acknowledges that it has no rights, and is not acquiring any rights, to use the
Retained Names and Marks, except as provided herein or in a Sub-Advisory License
Agreement. Each Seller represents and warrants that it has the right and
authority to grant to Purchaser the licenses granted by such Seller in the
Sub-Advisory License Agreement. The Purchaser represents and warrants that,
together with its Affiliates, it has the right and authority to use the Licensee
Marks (as such term is defined in the Sub-Advisory License Agreement).
 

--------------------------------------------------------------------------------


 
(b) To the extent that the Sub-Advisory License Agreement does not then permit
the use of any one or more of the Retained Names and Marks, Purchaser shall use
commercially reasonable efforts to cause the Target Funds to file amended
organizational documents with the appropriate authorities changing its corporate
name to a corporate name that does not contain (i) such Retained Names and Marks
or (ii) any such names or marks that include or incorporate the name ABN AMRO,
and to supply copies of such amended organizational documents if requested by
Sellers.
 
(c) Sellers agree that Purchaser shall have no responsibility for claims made by
third parties following the Closing Date arising out of, or relating to use by
the Sellers of, any Retained Names or Marks and Sellers shall indemnify and hold
harmless Purchaser and its Affiliates from any and all such claims.
 
(d) Each Seller acknowledges that Purchaser shall be permitted to co-brand a
Target Fund in the name of the Purchaser (including any of its Affiliates or
assigns) and the Seller serving as the sub-advisor to such Target Fund.
 
5.4 Covenant Not to Compete.
 
(a) During the Restricted Period, Sellers and their Affiliates shall not:
 

 
(i)
Sponsor, advise or sub-advise, use or permit the use of any of the Retained
Names or Marks with respect to, any 1940 Act registered mutual funds or other
similar collective investment vehicles principally sold or marketed in the
United States (“Mutual Funds”); provided that Sellers and their Affiliates (A)
may continue to sponsor, advise or sub-advise the Excluded Funds; and (B) may
provide sub-advisory services with respect to new Mutual Fund investment
products which have been presented to and negotiated with Purchaser in good
faith for sixteen (16) weeks (including the applicable Seller agreeing to
provide seed capital) and as to which Purchaser and Seller were unable to
mutually agree, following good faith negotiations, upon the terms by which
Purchaser or its Affiliates would serve as the investment advisor and Seller or
its Affiliates would serve as the sub-advisor with respect to such new product. 
For purposes of clarification, “Mutual Funds” shall not include: (Y) an
Alternative Investment Vehicle; or (Z) collective investments solely among
related parties (i.e., collective investments limited to a company and its
subsidiaries or family members of a single family).

 
 

--------------------------------------------------------------------------------


 

 
(ii)
Solicit, or if in Sellers’ control permit, a client of a Target Fund to withdraw
all or any portion of such client’s investments from a Target Fund for the
purpose of investing in any alternate investment product as to which Seller or
any of its Affiliates provides investment advisory or sub-advisory services,
except as permitted by (iii) below.

 

 
(iii)
Accept funds from clients of Target Funds for purposes of creating a separately
managed account managed in the style of such Target Fund, unless such client and
his, her or its Affiliates collectively provide Sellers not less than $40
million of total investment dollars to manage in such style, in which case
Sellers and its Affiliates may permit the withdrawal of, and shall be permitted
to accept for management in such style, any assets invested at such time by such
client or its Affiliates in such Target Fund.

 
(b) Intentionally omitted.
 
(c) Notwithstanding any of the forgoing, Sellers and their Affiliates may
acquire an interest in, purchase, merge with or into or engage in any other
business combination (whether characterized as an acquisition or a disposition,
and whether structured as a merger, consolidation, combination, sale of assets,
sale of stock or other equity interests, joint venture or otherwise) (a
“Business Combination”) with a third party (collectively with its Affiliates,
the “Target”), and continue to operate the business of the Target without
restriction so long as one of the following three conditions is satisfied:
 

 
(i)
less than 20% of the net revenues of the Target for the most recent twelve (12)
month period for which financial statements are reasonably available at the time
of Sellers or its Affiliates entry into definitive agreements with respect to
such Business Combination (the “Applicable Period”) are derived from the
sponsorship, advising or sub-advising of Mutual Funds and principally sold or
marketed in the U.S., excluding net revenues arising from the distribution of
mutual funds advised by entities unaffiliated with Target and/or any Seller;

 

 
(ii)
Sellers use commercially reasonable efforts to sell or wind down the U.S. Mutual
Fund portion of the Target’s business as soon as is commercially practicable to
the extent that it represents more than 20% of the net revenues of the Target
for the Applicable Period; or

 

 
(iii)
the total purchase price paid for Target’s business exceeds $2.5 billion.

 
 

--------------------------------------------------------------------------------


 
(d) Sellers and their Affiliates will not be deemed to engage in any of the
businesses of any publicly traded corporation solely by reason of ownership of
less than 5% of the outstanding stock of such corporation.
 
(e) Sellers may market funds that are not managed, advised or sub-advised by any
Seller or any Affiliate of a Seller.
 
5.5 Non-solicitation.
 
(a) For a period of five (5) years following the Closing Date, each Seller
agrees that no Seller nor any Affiliate of any Seller shall directly or
indirectly employ or hire, or attempt to employ or hire, as an employee,
consultant or advisor any of the Persons listed on Schedule 5.5, or in any
manner seek to solicit or induce any such Person to leave his or her employment
or business relationship with the Purchaser, or assist in the recruitment or
hiring of any such Person. Sellers agree that, following the Closing Date,
Purchaser is free to hire any employee, consultant or advisor of any Seller, any
Affiliate of any Seller, or any Target Fund. Each Seller further covenants and
agrees that it shall release, and shall cause any Affiliate to release, (x) the
Purchaser from any restriction or obligation imposed on the Purchaser,
including, without limitation, any restrictions set forth in the Confidentiality
Agreement, which might be breached or violated if the Purchaser were to solicit
any Person listed on Schedule 5.5 to become an employee of or consultant to, or
provide services to, Purchaser or if any Person listed on Schedule 5.5 were to
become an employee of or consultant to, or provide services to, Purchaser and
(y) each of the Persons listed on Schedule 5.5 from any restriction or
obligation imposed on such Person which might be breached or violated if such
Person were to become an employee of or consultant to, or provide services to,
Purchaser.
 
5.6 Investment Subadvisory Agreements.
 
(a) Sellers covenant and agree that, notwithstanding the provisions of
Investment Subadvisory Agreements, no Seller may terminate an Investment
Subadvisory Agreement or take any action which results in a termination of an
Investment Subadvisory Agreement without the prior written consent of Purchaser
prior to the fifth anniversary of the Closing Date; provided that Sellers may
terminate any Investment Subadvisory Agreement for any Selected Fund at any time
following the Closing. The Sellers acknowledge that an Investment Subadvisory
Agreement shall terminate automatically with respect to a Target Fund in the
event the Investment Subadvisory Agreement is assigned (including a deemed
assignment) and agree that any assignment (or deemed assignment) of an
Investment Advisory Agreement shall constitute a breach by the applicable Seller
of this Agreement. Notwithstanding anything in Article 7 to the contrary, the
obligations of the Sellers and the rights of the Purchaser under this
Section 5.6(a) shall survive for a period of five (5) years following the
Closing Date.
 

--------------------------------------------------------------------------------


 
(b) With respect to each of the Target Funds identified on Schedule 5.6(b), to
the extent that any Seller is serving as a sub-advisor of such Target Fund (or a
successor thereto), such sub-advisor agrees to accept (to the extent that
Purchaser’s customers seek to make investments in such Target Fund) for
sub-advising additional investments in the Target Funds after the Closing Date
in an aggregate amount not less than the net additional capacity amount
specified in Schedule 5.6(b) with respect to such Target Fund (such net
additional capacity amount available at any time being equal to the amount set
forth in Schedule 5.6(b) less the aggregate amount of additional investments
made after the Closing Date plus the aggregate amount of investments withdrawn
after the Closing Date).
 
(c) No Seller shall take, nor permit any Affiliate to take, any action designed
to violate or circumvent the provisions of this Section 5.6.
 
5.7 Seed Money.
 
The Sellers will cause the “seed money” currently invested in the Target Funds
on behalf of the Sellers and/or their Affiliates as set forth on Schedule 5.7 to
remain in the Target Funds until the earlier of (i) three (3) years after the
Closing Date or (ii) with respect to any Target Fund, such time as the amount of
seed money in such Target Fund comprises less than fifty percent (50%) of such
Target Fund’s assets under management. The “seed money” amounts applicable to
each Target Fund are as set forth in Schedule 5.7.
 
5.8 Subsequent Sale of the Business By Purchaser.
 
(a) Purchaser and Sellers agree that if the Business is sold (whether by merger,
stock sale, sale of all or substantially all of the assets of the Business or
otherwise), other than to a Person who was an Affiliate of Purchaser (a
“Subsequent Sale Transaction”) prior to the consummation of such transaction,
prior to the first anniversary of the Closing Date for a Subsequent Price (as
determined pursuant to Section 5.8(c) below) that exceeds the sum of the
Purchase Price and the Purchaser Cap Amount, then the Purchaser shall pay
AAAMHI, immediately following the consummation of such Subsequent Sale
Transaction, 50% of the positive difference of the Subsequent Price and the
Purchase Price.
 
(b) In the event that a Subsequent Sale Transaction is consummated after the
first anniversary, but prior to the second anniversary, of the Closing Date for
a Subsequent Price that exceeds the Purchase Price, Purchaser shall at the
closing of such transaction pay to AAAMHI the Purchaser Cap Amount, and the
parties shall have no further obligations pursuant to Section 1.5 hereunder.
 
(c) For the purposes of this Section 5.8, the “Subsequent Price” shall equal:
 

 
(i)
in the case of a sale of assets or similar transaction, the fair market value as
of the date of determination of aggregate net proceeds payable to the Purchaser
(or any of its subsidiaries), after the payment of all corporate taxes and
similar fees and charges, all transaction fees and expenses (including but not
limited to accounting, legal and investment banking fees) and all costs and
expenses incurred in connection therewith; or

 
 

--------------------------------------------------------------------------------


 

 
(ii)
in the case of a merger, stock sale or similar transaction, the sum of (x) the
fair market value as of the date of determination of the aggregate consideration
(whether cash, notes stock or other securities) actually received by Purchaser
or its stockholders minus all transaction fees and expenses (including but not
limited to accounting, legal and investment banking fees) and all costs and
expenses incurred by Purchaser or its stockholders in connection therewith, plus
(y) without any duplication of amounts included pursuant to clause (x), the fair
market value as of the date of determination of all the capital stock not
transferred, if any, by the stockholders of the Purchaser in connection
therewith;

 
provided, however, that in the event that after the Closing Date, but prior to
the consummation of the Subsequent Sale Transaction, the purchaser has
consummated additional material acquisitions, and the Subsequent Sale
Transaction includes the businesses or assets acquired in such transactions, the
“Subsequent Price” shall be the portion of the amount determined pursuant to
clause (i) or (ii), as applicable, which is allocable to the Business as
mutually agreed by Purchaser and AAAMHI (subject to Section 5.8(d), in the event
that they are unable to mutually agree). For the purpose of calculating the fair
market value of (x) any publicly traded equity securities issued as
consideration, the fair market value of such securities shall equal the average
closing trading price of such securities over the thirty-day period prior to the
date of the consummation and (y) any other assets, the fair market value of such
assets shall be as mutually agreed by Purchaser and AAAMHI (subject to Section
5.8(d), in the event that they are unable to mutually agree). To the extent that
the Subsequent Price includes any escrowed or contingent consideration, such
consideration shall be included for the purposes of calculation herein when and
if paid to the Purchaser, its subsidiaries or any of their respective
stockholders, and payment pursuant to Section 5.8(a) shall be made with respect
to such portion of the Subsequent Price simultaneously with such payment to the
Purchaser, its subsidiaries or any of their respective stockholders.
 
(d) The Purchaser shall deliver written notice of any Subsequent Sale not less
than thirty (30) days prior to the consummation thereof, and to the extent that
such transaction is contemplated to be consummated prior to the first
anniversary of the Closing Date shall include, in reasonable detail, the terms
and conditions of such transaction, including without limitation, the
consideration to be received and the assets to be sold. If the contemplated
closing of such Subsequent Sale is to occur prior to the first anniversary of
the Closing Date, and either (x) the consideration to be received includes
non-cash assets or (y) the sale includes subsequently acquired businesses of the
Purchaser or its subsidiaries, then (1) Purchaser shall provide AAAMHI
reasonable access (subject to an appropriate confidentiality agreement) to such
information as necessary for it to determine the fair market value of any
non-cash assets and/or the portion of the purchase price payable in such
Subsequent Sale which is allocable to the Business and (2) the parties shall
negotiate in good faith to resolve any issues regarding such fair market value
and/or purchase price allocation (the “Disputed Items”). In the event that the
parties are unable to agree within thirty (30) days of the delivery of the
notice required by the first sentence of this Section 5.8(d) upon all Disputed
Items, any such Disputed Items as to which they were unable to agree shall be
determined by binding arbitration, subject to the same provisions as provided in
Section 1.5(e).
 

--------------------------------------------------------------------------------


 
ARTICLE 6. TAX MATTERS.
 
6.1 Tax Cooperation and Exchange of Information.
 
AAAMHI and Purchaser shall provide each other with such cooperation and
information as either of them reasonably may request of the other (and Purchaser
shall cause the Business to provide such cooperation and information) in filing
any Tax Return, amended Tax Return or claim for refund, determining a liability
for Taxes or a right to a refund of Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes with respect to the Acquired
Assets. Such cooperation and information shall include providing copies of
relevant Tax Returns or portions thereof, together with related work papers and
documents relating to rulings or other determinations by taxing authorities.
Sellers and Purchaser shall make themselves (and their respective employees)
reasonably available on a mutually convenient basis to provide explanations of
any documents or information provided under this Section 6.1. Each of Sellers
and Purchaser shall retain all Tax Returns, work papers and all material records
or other documents in its possession (or in the possession of its Affiliates)
relating to Tax matters of the Business for any taxable period that includes the
Closing Date and for all prior taxable periods until the later of (i) the
expiration of the statute of limitations of the taxable periods to which such
Tax Returns and other documents relate, without regard to extensions, or
(ii) six (6) years following the due date (without extension) for such Tax
Returns. After such time, before Sellers or Purchaser shall dispose of any such
documents in their or its possession (or in the possession of their or its
Affiliates), the other Party shall be given an opportunity, after ninety (90)
days’ prior written notice, to remove and retain all or any part of such
documents as such other Party may select (at such other Party’s expense). Any
information obtained under this Section 6.1 shall be kept confidential, except
as may be otherwise necessary in connection with the filing of Tax Returns or
claims for refund or in conducting an audit or other proceeding.
 
6.2 Conveyance and Personal Property Taxes.
 
(a) Sellers shall be liable for, shall hold Purchaser and its successors and
permitted assigns and Affiliates harmless against, and agree to pay any and all
sales, use, value-added, transfer, stamp, stock transfer, real property transfer
or gains and similar Taxes that may be imposed upon, or payable or collectible
or incurred in connection with, this Agreement and the transactions contemplated
hereby.
 
(b) Personal property Taxes for any taxable period that includes the Closing
Date shall be prorated between Sellers and Purchaser according to the number of
days in such taxable period before the Closing Date and the number of days in
such taxable period on or after the Closing Date. As and when such personal
property Taxes become due and payable, Purchaser shall pay Sellers’ portion on
behalf of Sellers, and Sellers shall reimburse Purchaser for such amount within
ten (10) days of receiving notice of payment from Purchaser.
 

--------------------------------------------------------------------------------


 
6.3 Allocation of Purchase Price.
 
The Purchase Price shall be allocated among the Acquired Assets as subsequently
agreed by Purchaser and AAAMHI, which shall reflect the allocation methodology
required by Section 1060 of the Code and the rules and regulations thereunder.
Each of Purchaser and Sellers hereby agrees to timely file IRS Form 8594 based
on the fair market values and allocations of the Purchase Price as subsequently
agreed by Purchaser and AAAMHI and to act in accordance with the allocation set
forth therein in the filing of all other Tax Returns for the tax year that
includes the Closing Date, and any other forms or statements required by the
Code, Treasury Regulations, the Internal Revenue Service or any applicable state
or local or foreign governmental authority, and in the course of any Tax
proceeding.
 
6.4 Miscellaneous.
 
(a) For Tax purposes, the Parties agree to treat all payments made under this
Article 6 or under any other indemnity provisions contained in this Agreement,
and for any breaches of representations, warranties, covenants or agreements, as
adjustments to the Purchase Price.
 
(b) For purposes of this Article 6, all references to Purchaser, Sellers,
Affiliates and the Business include successors.
 
ARTICLE 7. INDEMNIFICATION.
 
7.1 Indemnification by Sellers.
 
Subject to the limitations set forth in this Article 7, AAAMHI and AAIFS,
jointly and severally with each other and with each of the other Sellers, and
each of the other Sellers, severally but not jointly, shall indemnify Purchaser
and its successors, permitted assigns and their respective Affiliates, officers,
directors, agents and employees (collectively, the “Purchaser Indemnified
Parties”) from and against any and all losses, costs, fines, liabilities,
claims, penalties, damages and expenses (including reasonable legal fees and
expenses incurred in the investigation and defense of claims and actions)
(collectively, “Losses”) resulting from, in connection with or arising out of:
 
(a) any breach of any representation or warranty made by any Seller in Article 2
of this Agreement (including the Schedules) or in any closing certificate
executed and delivered by any Seller in connection with this Agreement
(disregarding, for purposes of this Section 7.1, any “materiality,” “in all
material respects,” “Material Adverse Effect,” or similar qualification
contained therein or with respect thereto for purposes of determining whether
there has been a breach thereof);
 
(b) breach of any covenant made by any Seller in this Agreement;
 
(c) any Excluded Liabilities;
 

--------------------------------------------------------------------------------


 
(d) regardless of any disclosure on the Schedules, arise from or relate to the
LaSalle Litigation or the Trading Investigation;
 
(e) if the Working Capital Amount is less than $3,500,000 (the amount by which
the Working Capital Amount is less than $3,500,000 shall, for such purposes, be
deemed a Loss); or
 
(f) any action, suit or proceeding relating to any of the foregoing.
 
7.2 Purchaser’s Indemnification.
 
Subject to the limitations set forth in this Article 7 and Section 4.12,
Purchaser shall indemnify and hold harmless Sellers and their respective
successors, permitted assigns, Affiliates, officers, directors, agents and
employees from and against and in respect of any and all Losses resulting from,
in connection with or arising out of:
 
(a) any breach of any representation or warranty made by Purchaser in Article 3
of this Agreement or in any closing certificate executed and delivered by
Purchaser in connection with this Agreement (disregarding, for purposes of this
Section 7.1, any “materiality,” “in all material respects,” “Material Adverse
Effect,” or similar qualification contained therein or with respect thereto for
purposes of determining whether there has been a breach thereof and for purposes
of calculating Losses with respect to any breach);
 
(b) any breach of any covenant made by Purchaser in this Agreement;
 
(c) any Assumed Liabilities; or
 
(d) any action, suit or proceeding relating to any of the foregoing.
 
7.3 Indemnification Procedures.
 
(a) Procedures Relating to Indemnification. In the event that a third party
(including, without limitation, any Governmental Entity) files a lawsuit,
enforcement action or other proceeding against a Person entitled to
indemnification under this Article 7 (an “Indemnified Party”) or the Indemnified
Party receives notice of, or becomes aware of, a condition or event that
otherwise entitles such Party to the benefit of any indemnity hereunder in
connection with a claim by a third party (including, without limitation, any
Governmental Entity) (a “Third Party Claim”), the Indemnified Party shall give
written notice thereof (the “Claim Notice”) promptly to each Party obligated to
provide indemnification pursuant to this Article 7 (an “Indemnifying Party”).
The Claim Notice shall describe in reasonable detail the nature of the claim,
including an estimate, if practicable, of the amount of Losses that have been or
may be suffered or incurred by the Indemnified Party attributable to such claim
and the basis of the Indemnified Party’s request for indemnification under this
Agreement.
 

--------------------------------------------------------------------------------


 
(b) Conduct of Defense. An Indemnifying Party shall have the right to conduct at
its expense the defense against such Third Party Claim in its own name, or, if
necessary, in the name of the Indemnified Party, upon written notice thereof
delivered to the Indemnified Party promptly after receipt of the applicable
Claim Notice. When the Indemnifying Party conducts the defense, the Indemnified
Party shall have the right to approve the defense counsel representing the
Indemnifying Party in such defense, which approval shall not be unreasonably
withheld or delayed. If the Indemnifying Party assumes the defense of any such
Third Party Claim: (i) the Indemnifying Party shall proceed to defend such Third
Party Claim in a diligent manner; and (ii) the Indemnifying Party shall be
prohibited from compromising or settling the claim except in accordance with the
provisions of Section 7(e) hereof. The Indemnifying Party shall have the right
to withdraw from the defense of any Third Party Claim with respect to which the
Indemnifying Party had previously delivered a notice at any time upon reasonable
notice to the Indemnified Party.
 
(c) Conduct by Indemnified Party. Notwithstanding Section 7.3(b) hereof, in the
event that (i) the Indemnifying Party elects in writing not to assume the
defense of the Third Party Claim pursuant to Section 7.3(b), (ii) the
Indemnifying Party withdraws from the defense of a Third Party Claim as
contemplated by Section 7.3(b), or (iii) a conflict of interest exists which,
under applicable principles of legal ethics, could reasonably be expected to
prohibit a single legal counsel from representing both the Indemnified Party and
the Indemnifying Party in such proceeding, the Indemnified Party shall have the
right to conduct such defense in good faith at the Indemnifying Party’s expense
with counsel reasonably acceptable to the Indemnifying Party, which acceptance
shall not be unreasonably withheld or delayed.
 
(d) Cooperation. In the event that the Indemnifying Party elects to conduct the
defense of such Third Party Claim in accordance with Section 7.3(b), the
Indemnified Party shall cooperate with and make available to the Indemnifying
Party (at such Indemnifying Party’s expense) such assistance, personnel,
witnesses and materials as the Indemnifying Party may reasonably request.
Regardless of which Party defends such Third Party Claim, the other Party shall
have the right at its expense to participate in the defense assisted by counsel
of its own choosing.
 
(e) Settlements.
 

 
(i)
Without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed), the Indemnifying Party shall not enter
into any settlement of any Third Party Claim if, pursuant to or as a result of
such settlement, such settlement would result in any liability on the part of
the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder. If a firm offer is made to settle a Third Party
Claim, which offer the Indemnifying Party is permitted to settle under this
Section 7.3, and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to the Indemnified Party
to that effect. If the Indemnified Party objects to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third Party Claim and, in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer, plus other Losses paid or incurred
by the Indemnified Party up to the point such notice had been delivered.

 
 

--------------------------------------------------------------------------------


 

 
(ii)
Regardless of whether the Indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party shall not enter into any settlement of any
Third Party Claim without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld or delayed).

 
7.4 Nature of Other Liabilities.
 
In the event any Indemnified Party should have a claim against any Indemnifying
Party hereunder that does not involve a Third Party Claim, the Indemnified Party
shall promptly transmit to the Indemnifying Party a written notice describing in
reasonable detail the nature of the claim and the basis of the Indemnified
Party’s request for indemnification under this Agreement.
 
7.5 Certain Limitations on Remedies; Consequential Damages.
 
No Indemnified Party shall be entitled to assert any claim or claims for
indemnification or reimbursement pursuant to this Article 7 (other than a claim
under Section 7.1(e)) until such time as the aggregate amount of all claims by
such Indemnified Party hereunder exceeds $300,000 (the “Basket”), at which time
all such claims (including the Basket amount) may be asserted, subject to the
other limitations set forth in this Article 7. In no event shall any Indemnified
Party be entitled to indemnification or reimbursement pursuant to this Article 7
in an amount which, together with all previously indemnified amounts paid
hereunder to such Indemnified Party and/or its Affiliates, exceeds the sum of
$9,000,000 (the “SubCap”) plus, after final determination of the adjustment of
the Purchase Price pursuant to Section 1.5, any Contingent Adjustment Remainder.
Notwithstanding anything to the contrary in this Agreement, each Party
acknowledges that (i) the foregoing limitations do not apply to any fraud by or
on behalf of an Indemnifying Party or to any claim under Section 7.1(d) or
7.1(e) and (ii) except in the case of fraud, the indemnification provisions set
forth in this Article 7 constitute the sole and exclusive recourse and remedy of
the Indemnified Parties with respect to the breach of any representation,
warranty, covenant or agreement contained in this Agreement or in any closing
certificate executed and delivered in connection herewith or otherwise in
connection with the transactions contemplated hereby. Notwithstanding anything
contained herein to the contrary, no Party shall be liable to any Indemnified
Party with respect to any exemplary or punitive damages other than with respect
to any such damages claims by, or awards to, a third party other than any Party
hereto or its Subsidiaries or Affiliates. For the purposes of calculating any
consequential damages component of Losses, the Parties agree that such
calculation shall be made with reference to a comparison between the value of
the Business as of the Effective Date and the amounts paid to Sellers pursuant
to Article 1 hereof.
 

--------------------------------------------------------------------------------


 
7.6 Subrogation.
 
After any indemnification payment is made to any Indemnified Party pursuant to
this Article 7, the Indemnifying Party shall, to the extent of such payment, be
subrogated to all rights (if any) of the Indemnified Party against any third
party in connection with the Losses to which such payment relates. Without
limiting the generality of the preceding sentence, any Indemnified Party
receiving an indemnification payment pursuant to the preceding sentence shall
execute, upon the written request of the Indemnifying Party, any instrument
reasonably necessary to evidence such subrogation rights.
 
7.7 Survival of Representations and Warranties.
 
The respective representations and warranties of each of the Parties to this
Agreement shall survive the Closing and the consummation of the transactions
contemplated hereby and shall remain in full force and effect for a period of 24
months after the Closing Date (the “Survival Period”); provided that if a Claim
Notice or written notice pursuant to Section 7.4 setting forth in reasonable
detail an alleged breach relating to any representation or warranty is given to
an Indemnifying Party during the Survival Period, then, notwithstanding anything
to the contrary contained in this Section 7.7, the Indemnified Party shall be
entitled to receive indemnification for the subject matter of such Claim Notice
or written notice if such claim is resolved in favor of the Indemnified Party,
even if the time of when such Claim Notice has been fully and finally resolved
occurs after the Survival Period; provided, further, that in the event that a
claim is limited because it exceeds the SubCap prior to determination of the
Contingent Adjustment Remainder, such claim may be asserted and reserved prior
to the end of the Survival Period pending final calculation of the Contingent
Adjustment Remainder and affirmatively determined promptly thereafter.
 
 
ARTICLE 8. CONDITIONS TO CLOSING; TERMINATION.
 
8.1 Conditions to Obligations of Purchaser.
 
The obligation of Purchaser to consummate the Purchase and Sale under this
Agreement is subject to the fulfillment, at or prior to the Closing, of the
following conditions:
 
(a) Representations and Warranties of Sellers. The representations and
warranties made by Sellers in this Agreement (including the Schedules), the
Transaction Documents and in any certificate delivered by any Seller hereunder
shall be true and correct on and as of the Effective Date and on and as of the
Closing Date, as if again made by Sellers on and as of such date (in the case of
this clause (a) without regard to any “material,” “in all material respects,”
“Material Adverse Effect,” dollar amount, “$” or similar qualification contained
therein or with respect thereto), except for inaccuracies that individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect.
 
(b) Performance of Sellers’ Obligations. Each Seller shall have delivered all
documents and instruments described in Section 1.7 and shall have performed in
all material respects all obligations required under this Agreement by Sellers
on or prior to the Closing Date.
 

--------------------------------------------------------------------------------


 
(c) Pending Proceedings. No injunction, restraining order or other ruling or
order issued by any court of competent jurisdiction or Governmental Entity or
other legal restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect.
 
(d) Consents and Approvals. Those consents, waivers, authorizations and
approvals set forth in Schedule 8.1(d) shall have been obtained (the
“Consents”), and Sellers shall have delivered a copy of documents evidencing
each such Consent to Purchaser.
 
(e) Advisory Contracts. The requisite approvals shall have been obtained for the
Investment Advisory Contract and each Investment Subadvisory Contract. The
Investment Advisory Contract and each Investment Subadvisory Contract shall have
been executed and delivered to the Purchaser, and shall by its terms become
effective upon the Closing Date.
 
(f) Trustee and Target Funds Shareholder Approvals. The Trustee Approval and
Target Funds Shareholder Approval shall have been obtained for Target Funds
having assets under management representing at least 90% of the assets under
management of all Target Funds (calculated in each case, as of the Effective
Date), and each such Target Fund shall have executed and delivered to Purchaser
an Investment Advisor Agreement.
 
(g) Material Adverse Effect. No event, change, condition or other matter shall
have occurred that has had or could reasonably be expected to have a Material
Adverse Effect with respect to any Seller or any Target Fund.
 
(h) Trustee Resignation. Julian Ide shall have resigned as Fund Trustee.
 
(i) Stockholder Approvals. The Stockholder Approvals shall have been obtained.
 
(j) Working Capital Amount. The Working Capital Amount shall be equal to or
greater than $3,500,000.
 
8.2 Conditions to Obligations of Sellers.
 
The obligations of Sellers to consummate the Purchase and Sale under this
Agreement are subject to the fulfillment, at or prior to the Closing, of the
following conditions:
 
(a) Representations and Warranties of Purchaser. The representations and
warranties made by Purchaser in this Agreement (including the Schedules), the
Transaction Documents and in any Certificate delivered by the Purchaser
hereunder shall be true and correct in all material respects on and as of the
Effective Date and the Closing Date, as if again made by Purchaser on and as of
such date (in the case of this clause (a) without regard to any “material,” “in
all material respects,” “Material Adverse Effect,” dollar amount, “$” or similar
qualification contained therein or with respect thereto), except to the extent
the failure to be so true and correct would not reasonably be expected to impair
the ability of Purchaser to consummate the Purchase and Sale.
 

--------------------------------------------------------------------------------


 
(b) Performance of Purchaser’s Obligations. Purchaser shall have delivered all
documents and instruments described in Section 1.8 and shall have otherwise
performed in all material respects all obligations required under this Agreement
to be performed by Purchaser on or prior to the Closing Date.
 
(c) Pending Proceedings. No injunction, restraining order or other ruling or
order issued by any court of competent jurisdiction or Governmental Entity or
other legal restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect.
 
(d) Consent and Approvals. The Consents shall have been obtained.
 
(e) Trustee and Target Funds Shareholder Approvals. The Trustee Approval and
Target Funds Shareholder Approval shall have been obtained for Target Funds
having assets under management representing at least 90% of the assets under
management of all Target Funds (calculated in each case, as of the Effective
Date), and Purchaser shall have executed and delivered to each such Target Fund,
an Investment Advisor Agreement .
 
(f) Stockholder Approvals. The Stockholder Approvals shall have been obtained.
 
8.3 Termination.
 
(a) Methods of Termination. This Agreement may, by written notice, be terminated
and the transactions contemplated hereby may be abandoned at any time prior to
the Closing:
 

 
(i)
by mutual consent of AAAMHI and Purchaser;

 

 
(ii)
by either Purchaser or Sellers, if a Governmental Entity shall have issued an
order, decree or ruling or taken any other action, in each case permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

 

 
(iii)
by Purchaser, at any time when any Seller is in breach of any covenant pursuant
to this Agreement or in any schedule or documents delivered in connection
herewith or if any representation or warranty of any Seller is false or
misleading (except such as individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect); provided that such condition is
not the result of any breach of any covenant, representation or warranty of
Purchaser set forth herein or in any closing certificate delivered pursuant to
the terms hereof; and provided further that such breach shall not have been
cured, in the case of a covenant, within ten (10) business days following
receipt by the breaching Party of notice of such breach or, in the case of a
representation or warranty which is reasonably capable of a cure without any
adverse consequences with respect to the Business, the Acquired Assets, the
Target Funds, the Acquisition or the rights of the Purchaser hereunder, on or
prior to the date on which the conditions other than the accuracy of the
representation and warranty in question would be satisfied for the Closing;

 
 

--------------------------------------------------------------------------------


 

 
(iv)
by AAAMHI, at any time when Purchaser is in breach of any of its material
covenants pursuant to this Agreement or if any representation or warranty of
Purchaser is false or misleading in any material respect; provided that such
condition is not the result of any breach of any covenant, representation or
warranty of Sellers set forth in any Transaction Document; and provided further
that such breach shall not have been cured, in the case of a covenant, within
ten (10) business days following receipt by the breaching Party of notice of
such breach or, in the case of a representation or warranty which is reasonably
capable of a cure without any adverse consequences with respect to the Business,
the Acquired Assets, the Target Funds, the Acquisition or the rights of the
Sellers hereunder, on or prior to the date on which the conditions other than
the accuracy of the representation and warranty in question would be satisfied
for the Closing;

 

 
(v)
by Purchaser as permitted pursuant to Section 4.9;

 

 
(vi)
by either Purchaser or AAAMHI if the Closing has not occurred on or before
December 31, 2006; provided, however, that the right to terminate this Agreement
shall not be available to any Party whose breach (or breach by any Affiliate of
such Party) of any covenant or agreement pursuant to this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date; or

 

 
(vii)
by either Purchaser or AAAMHI if the Trustee Approval or Target Funds
Shareholder Approval shall not have been obtained for all Target Funds on or
before December 31, 2006.

 
(b) Procedure and Effect of Termination. In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby pursuant to
this Section 8, this Agreement shall become void and have no effect except that
(a) the Confidentiality Agreement shall survive any termination of this
Agreement, and (b) notwithstanding anything to the contrary contained in this
Agreement, no Party shall be relieved or released from any liability or damages
arising out of any breach of any covenant or agreement set forth in this
Agreement by any Party prior to the date of termination, unless the termination
is effected pursuant to Section 8.3(a)(i).
 

--------------------------------------------------------------------------------


 
 
ARTICLE 9. MISCELLANEOUS PROVISIONS.
 
9.1 Successors and Assigns.
 
This Agreement shall inure to the benefit of, and be binding upon, the Parties
hereto and their respective successors and permitted assigns; provided, however,
that neither Party shall assign or delegate this Agreement or any of its rights
or obligations created hereunder, except to an Affiliate, without the prior
consent of the other Party, which consent shall not be unreasonably withheld or
delayed.
 
9.2 Remedies.
 
Article 7 contains the exclusive remedies for all claims by and between the
Parties relating to this Agreement (other than those pursuant to Section 5.4)
and any closing certificate executed and delivered by the Parties in connection
herewith and the transactions contemplated hereby, all of which claims shall be
made pursuant to, and subject to, Article 7. Notwithstanding the foregoing, each
of the Parties acknowledges and agrees that the other Parties would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or are otherwise breached.
Accordingly, each of the Parties agrees that the other Parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court having jurisdiction over
the Parties and the matter in addition to any other remedy to which they may be
entitled pursuant hereto.
 
9.3 Notices.
 
All notices, requests, consents, instructions and other communications required
or permitted to be given hereunder shall be in writing and hand delivered, sent
by nationally recognized, next-day delivery service or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed as set
forth below; receipt shall be deemed to occur on the date of actual receipt. All
such communications shall be addressed as follows:
 
(a) if to Purchaser, as follows:
 
Highbury Financial Inc.
535 Madison Avenue, 19th Floor
New York, New York 10022
Attention: Richard Foote
Fax: (212) 688-2343
 

--------------------------------------------------------------------------------


 
with a copy (which shall not constitute notice) to:
 
Bingham McCutchen, LLP
150 Federal Street
Boston, MA 02110
Attention: Michael A. Conza, Esq.
Fax: (617) 951-8736
 
(b) if to Sellers:
 
ABN AMRO Asset Management Holdings, Inc.
161 North Clark Street, 9th Floor
Chicago, Illinois 60601-2468
Attention: Seymour A. Newman
Fax: (312) 884-2449
 
with a copy (which shall not constitute notice) to:
 
Sonnenschein Nath & Rosenthal LLP
7800 Sears Tower
233 South Wacker Drive
Chicago, Illinois 60606-6404
Attention: Michael D. Rosenthal, Esq.
Fax: (312) 876-7934
 
or to such other address or Persons as the Parties may from time to time
designate in writing in the manner provided in this Section 9.3.
 
9.4 Entire Agreement.
 
This Agreement, together with the Schedules and Exhibits attached hereto, the
Confidentiality Agreement and the other Transaction Documents represent the
entire agreement and understanding of the Parties hereto with respect to the
transactions contemplated herein and therein, and no representations, warranties
or covenants have been made in connection with this Agreement, other than those
expressly set forth herein and therein, or in the certificates delivered in
accordance herewith or therewith. Except for the Confidentiality Agreement, this
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements among the Parties relating to the
subject matter of this Agreement and such other agreements and all prior drafts
of this Agreement and such other agreements, all of which are merged into this
Agreement.
 

--------------------------------------------------------------------------------


 
9.5 Amendments and Waivers.
 
This Agreement may be amended, superseded, cancelled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by Purchaser
and Sellers or, in the case of a waiver, by the Party waiving compliance or by
such Party’s representative. No delay on the part of either Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any waiver on the part of either Party of any such right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.
 
9.6 Severability.
 
This Agreement shall be deemed severable and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof.
 
9.7 Headings.
 
The article and section headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.
 
9.8 Terms.
 
All references herein to Articles, Sections, Schedules and Exhibits shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require. All references to singular or plural shall include the other
as the context may require. Unless otherwise expressly stated, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, Subsection or other
subdivision. The words “include” and “including” shall not be construed as terms
of limitation. The word “or” shall mean “and/or” unless the context requires
otherwise.
 
9.9 Reference to Sellers and Selected Funds.
 
(a) Notwithstanding anything herein, no Seller (other than AAAMHI and AAIFS)
shall be deemed to have made any representation or warranty regarding, or any
covenant or agreement with respect to, any other Seller or any portion of the
Business, assets, liabilities, condition (financial and otherwise), prospects,
relationships or operations of, or the Target Fund advised by, any other Seller,
it being acknowledged and agreed that each Seller (other than AAAMHI and AAIFS)
is making the representations and warranties and covenants and agreements
contained herein on a several and not a joint basis solely as to such Seller and
its business, assets, liabilities, condition (financial and otherwise),
prospects, relationships and operations and with respect to the Target Funds
which it advises. AAAMHI and AAIFS are making the representations and warranties
and covenants and agreements contained herein, jointly and severally, regarding
AAAMHI, AAIFS and all of the other Sellers and their respective, businesses,
assets, liabilities, conditions (financial and otherwise), prospects,
relationships and operations and with respect to the Target Funds which any of
them advises.
 

--------------------------------------------------------------------------------


 
(b) The Parties acknowledge and agree that the Sellers do not currently employ
or engage an investment manager with respect to the Selected Funds. The Parties
agree that the Seller shall have no obligations hereunder to employ an
investment manager or following the Closing Date to otherwise take or refrain
from taking any actions in connection with the operation, advising or
sub-advising of the Selected Funds (including, without limitation, compliance
with the covenants set forth in Section 4.2 hereof); provided, however, that
Sellers agree to consult with Purchaser prior to taking any action specified in
Section 4.2 with respect to the Selected Funds.
 
9.10 Governing Law; Jurisdiction and Venue.
 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York, without giving effect to choice of Law principles. Each
Party hereto hereby agrees that any proceeding relating to this Agreement and
the transactions contemplated hereby shall be brought in a state court located
in the borough of Manhattan in New York, New York or a federal court located in
the borough of Manhattan in New York, New York. Each Party hereto hereby
consents to personal jurisdiction in any such action brought in any such state
or federal court, consents to service of process by registered mail made upon
such Party and such Party’s agent and waives any objection to venue in any such
state or federal court and any claim that any such state or federal court is an
inconvenient forum.
 
9.11 Schedules and Exhibits.
 
The Schedules and Exhibits attached hereto are a part of this Agreement as if
fully set forth herein.
 
9.12 No Third-Party Beneficiaries.
 
Except as expressly contemplated in this Agreement, this Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and nothing in
this Agreement is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.
 
9.13 Expenses.
 
Except as expressly provided otherwise in this Agreement, Sellers and Purchaser
each shall bear its own respective transaction fees and expenses (including fees
and expenses of legal counsel, accountants, investment bankers, brokers, finders
or other representatives and consultants) incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated hereby. Sellers agree to defend, indemnify and hold Purchaser
harmless from and against any claim, demand, or cause of action for broker,
finder or investment banker fees or commissions asserted by any Person or entity
engaged by or claiming to be engaged by Sellers or any of their Affiliates in
connection with the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
9.14 Construction.
 
The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent and no rule of strict construction
shall be applied against either Party.
 
9.15 Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.
 
9.16 Knowledge.
 
The representations, warranties, covenants and obligations of the Sellers, and
the rights and remedies that may be exercised by the Purchaser Indemnified
Parties based on such representations, warranties, covenants and obligations,
will not be limited or affected by any investigation conducted by Purchaser or
any agent of Purchaser with respect to, or any knowledge acquired (or capable of
being acquired) by Purchaser or any agent of Purchaser at any time, whether
before or after the execution and delivery of this Agreement or the Closing,
with respect to, the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation. The waiver by Purchaser of any
of the conditions set forth in Section 8.1 will not affect the provisions of
this Section.
 
9.17 Definitions.
 
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
 
“ABN AMRO Funds” shall mean a registered open-end management investment company
organized as a Delaware business trust and operating as a series fund, formed on
September 10, 1993, and formerly known as the Alleghany Funds.
 
“Acquired Assets” shall mean all of the assets used or useful in, or otherwise
related to, the Business, including, without limitation: (i) all of Sellers’
interest in all customer lists, prospectuses and marketing lists with respect to
the Target Funds, (ii) those assets listed on Schedule 1.1, (iii) all of
Sellers’ interest in the Separately Managed Accounts including all books and
records and related contracts, and (iv) the assigned contracts, Business
Proprietary Rights (other than the Retained Names and Marks), books and records
related to the servicing of the Target Funds and the furniture, fixtures and
equipment used in the Business; provided that Acquired Assets shall not include
the Excluded Assets.
 
“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.
 
“Affiliate” of any Person shall mean a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.
 
“Alternative Investment Vehicle” shall mean (i) any collective investment
vehicle (such as a hedge fund, venture capital fund or private equity fund) in
which a material portion of the consideration to be received by the investment
adviser, manager, or general partner consists of an interest in the profits of
the vehicle and (ii) any collective investment vehicle (such as a side car,
side-by-side or friends and family fund) which is managed on a parallel basis
with any of the foregoing but which may not provide the investment adviser,
manager, or general partner an interest in the profits thereof.
 

--------------------------------------------------------------------------------


 
“Approved Target Funds” means those Target Funds for which the Trustee Approval
and the Target Funds Shareholder Approval has been obtained and is in effect as
of the Closing, and new funds or classes of funds which are advised by Purchaser
and sub-advised by Sellers following the Closing.
 
“Assumed Liabilities” shall mean those liabilities of the Business specifically
identified on Schedule 1.3 hereto.
 
“Calculation Date” shall mean the last day of the month during which the second
anniversary of the Closing Date occurs.
 
“Calculation Date Revenue” means two times the aggregate investment advisory
fees generated under the Investment Advisory Contract applicable to the Approved
Target Funds during the Determination Period, less two times the aggregate
amount of any fee waivers, reimbursement obligations and/or similar offsets or
arrangements effected during the Determination Period.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidential Information” shall mean all trade secrets and other proprietary or
confidential information of the Business including, without limitation, all
(i) financial statements, cost reports and forecasts of the Business,
(ii) contract proposals, bidding information and negotiating strategies of the
Business, (iii) pricing structures of the Business, (iv) policies and procedures
of the Business, (v) management systems and procedures of the Business,
(vi) business plans and projections of the Business, (vii) lists of, or other
nonpublic information regarding, actual or potential products and customers of
the Business, (viii) the terms of this Agreement or any other contract or
agreement of Sellers relating solely to the Business, (ix) inventions and
discoveries, (x) all information related to the Business the confidentiality of
which Sellers are required (whether by law, contract or otherwise) to maintain,
and (xi) other documents, writings, memoranda, illustrations, designs, plans,
processes, programs, computer software, reports, customer lists, trade secrets
and all other valuable or unique information and techniques acquired, developed
or used by Sellers solely with respect to the Business relating to their
respective operations, employees and customers that is (a) sufficiently secret
to derive economic value, actual or potential, from not being generally known to
other Persons who can obtain economic value from its disclosure or use and
(b) the subject of efforts that are reasonable under the circumstances to
maintain its secrecy or confidentiality. Notwithstanding the foregoing, the
following will not constitute “Confidential Information” for purposes of this
Agreement: (w) Confidential Information which was legally already in Purchaser’s
possession prior to its receipt from Seller; (x) Confidential Information which
is legally obtained by Purchaser from a third person; (y) Confidential
Information which is required to be disclosed by Law, a court or other
Governmental Entity; and (z) Confidential Information which is or becomes
publicly available through no fault of Purchaser.
 

--------------------------------------------------------------------------------


 
“Contingent Adjustment Amount” shall mean the amount calculated pursuant to
Section 1.5(c).
 
“Contingent Adjustment Remainder” shall mean the amount, if any, equal to
$3,800,000 less any amount paid by Sellers to Purchaser pursuant to Section 1.5.
 
“Designated Employee” shall mean those Persons listed on Schedule 4.2(j).
 
“Determination Period” means the six (6) month period ending on, and including,
the Calculation Date.
 
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
 
“Excluded Assets” shall mean (i) the rights of Sellers under this Agreement and
any other agreement or document executed by Sellers in connection with this
Agreement, (ii) all of Sellers’ consolidated cash and cash equivalents, other
than the cash included in the Acquired Assets necessary to provide the Working
Capital Amount of $3,500,000, (iii) all of Sellers’ receivables accrued through
the close of business on the day preceding the Closing Date, (iv) the minute
books and stock ledgers of the Sellers, (v) all rights, demands, claims, actions
and causes of action (whether for personal injuries or property, consequential
or other damages of any kind) that Sellers or any of their Affiliates may have,
on or after the date hereof, against any Governmental Entity for refund or
credit of any type with respect to Taxes for any pre-Closing tax period, (vi)
the capital stock of Sellers and their Affiliates, (vii) any contracts of
Sellers evidencing funded indebtedness of Sellers, (viii) any and all rights
accruing and/or payments received or receivable under any director’s and
officer’s liability policies that name the Sellers as beneficiaries,
(ix)  rights, assets and contracts that are not in any manner related to, or
used in, the Business, (x) any investment advisory and sub-advisory contracts
and agreements which do not directly or indirectly relate to the Target Funds,
(xi) rights under insurance policies maintained by, or for the benefit of,
Sellers or their Affiliates (other than the Target Funds), and (xii) such other
assets of Sellers specifically listed on Schedule 1.2 hereto.
 
“Excluded Funds” shall mean those funds held, advised or subadvised by any
Seller as of the Closing Date that are listed on Exhibit A-3 hereto; provided
that in order to remain an Excluded Fund pursuant to this Agreement such fund
must be continuously operated in substantially the same manner, and must be of
substantially the same nature, in each case as it is as of the Effective Date,
including that such fund must (i) if a money market fund, remain a money market
fund; (ii) be marketed to the same class of investors and in the same geographic
area as on the Effective Date; and (iii) maintain substantially similar
investment objectives as are in effect on the Effective Date.
 
“Excluded Liabilities” shall mean all of the liabilities, obligations and duties
of Sellers of any kind whatsoever, whether or not accrued or fixed, absolute or
contingent, or determined or determinable, other than the liabilities
specifically included in the definition of Assumed Liabilities. Without limiting
the generality of the foregoing, Excluded Liabilities shall include all
liabilities, obligations and duties of Sellers that are not Assumed Liabilities.
 
“Exhibits” shall mean the exhibits attached hereto and made a part of this
Agreement.
 

--------------------------------------------------------------------------------


 
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America at the time of determination, and which are
consistently applied.
 
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial (including courts), regulatory or
administrative functions of government.
 
“Income Tax” means any Tax imposed on, or measured by, net income.
 
“Income Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Income Tax, including any schedule
or attachment thereto, and including any amendment thereof.
 
“Independent Accounting Firm” means PriceWaterhouseCoopers LLP.
 
“Investment Advisory Contract” or “Investment Advisory Contracts” shall mean
individually or collectively those fee generating agreements entered into
between Purchaser and each Target Fund in connection with the transactions
contemplated by this Agreement substantially in the form attached hereto as
Exhibit M, with such economic terms as set forth in Schedule 9.17 hereto.
 
“Investment Subadvisory Contract” or “Investment Subadvisory Contracts” shall
mean individually or collectively those fee generating agreements entered into
between Purchaser and each Selling Registered Adviser in connection with the
transactions contemplated by this Agreement substantially in the form attached
hereto as Exhibit I, with such economic terms as set forth in Schedule 9.17
hereto.
 
“Knowledge” (or any form of such term, such as “Knows,” “Known,” etc.) as used
in this Agreement with respect to Sellers’ awareness of the presence or absence
of a fact, event or condition shall mean actual, then present knowledge of
Stuart Bilton, Kenneth Anderson, Gerald Dillenburg, Christine Dragon and Seymour
Newman or any facts or circumstances that would be known after due inquiry or
with respect to Purchaser’s awareness of the presence or absence of a fact,
event or condition shall mean actual, then present knowledge of Bruce Cameron,
Richard Foote, and Bradley Forth or any facts or circumstances that would be
known after due inquiry.
 
“LaSalle Litigation” shall mean any liabilities or obligations of any nature,
whether accrued, absolute, contingent or otherwise arising out of, or relating
to the conversion of LaSalle Bank, N.A. individual managed accounts and/or
common trust funds to the Rembrandt Funds family of mutual funds (the
“Conversion”), including but not limited to the Hughes federal litigation
(Hughes v. LaSalle Bank, N.A., 02 Civ. 684 (S.D.N.Y.)) and related state action
(Hughes v. LaSalle Bank, N.A., Index No. 105423/01 (N.Y. Supreme Ct., N.Y.
County)) or any regulatory, administrative or legal proceedings, including
without limitation arbitrations, shareholder class actions, derivative actions
or other litigation arising out of or related to the Conversion.
 
“Law” or “Laws” means any federal, state and foreign laws, statutes,
regulations, rules, ordinances, decrees, injunctions, orders and judgments.
 

--------------------------------------------------------------------------------


 
“Lien” shall mean any mortgage, pledge, lien, security interest or other
encumbrance.
 
“Material Adverse Effect” means, with respect to Sellers, any change, event or
effect (a) that is materially adverse to the Business or to the assets,
financial condition, liabilities, results of operations or prospects of the
Business taken as a whole, or (b) that would have a material adverse effect on
the ability of Sellers to consummate the transactions contemplated by this
Agreement, in each case other than, solely for purposes of Sections 8.1(a) and
8.1(h), any change, event or effect to the extent arising from or relating to
(i) the United States or the global economy or securities markets in general,
(ii) acts of terrorism or war (whether or not declared) occurring after the date
hereof, (iii) the industry in which Sellers operate generally (and which are not
specific to the Business and which do not affect the Business disproportionately
as compared to other companies which compete with the Business), or (iv) changes
in any applicable Law or accounting principles after the date hereof.
 
“Non-Competition Agreements” means those certain Employee Noncompetition,
Nonsolicitation and Nondisclosure Agreements between AAAMHI or AAIFS and those
Persons listed on Schedule 4.13(a) which shall be assigned to the Purchaser as
of the Closing Date.
 
“Party” and “Parties” mean a party or the parties to this Agreement set forth on
the signature page hereof.
 
“Permitted Liens” as used in this Agreement shall mean those Liens listed on
Schedule 1.5, consisting of (i) Liens that are purchase money, workmen’s or
similar Liens arising in the ordinary course of business, and (ii) Liens
reflected in the Fund Financial Statements (which have not been discharged).
 
“Person” shall mean any individual, partnership, corporation, company, limited
liability company, trust or other entity.
 
“Proprietary Rights” means all patents, patent applications, patent disclosures,
technology and inventions; trademarks, service marks, trade dress, logos, trade
names, corporate names and Internet domain names, together with all goodwill
associated therewith (including all translations, adaptations, derivations and
combinations of the foregoing); copyrights and copyrightable works; and
registrations, applications and renewals for any of the foregoing; provided that
Proprietary Rights do not include any Retained Names and Marks.
 
“Purchaser Cap Amount” shall mean $3,800,000.
 
“Record Date” means the applicable determination date, as determined by the
trustees for each applicable Target Fund, for which the holders of the shares of
such Target Fund are declared for purposes of voting on whether to approve the
transaction proposals contemplated by this Agreement.
 
“Restricted Period” shall mean (y) for each Seller (or any of their
Subsidiaries) the longer of five (5) years or one (1) year after its termination
as a sub-adviser of the applicable Target Funds and (z) for all other Affiliates
of Seller, five (5) years.
 
“SAI” means Statement of Additional Information.
 

--------------------------------------------------------------------------------


 
“Schedules” means the disclosure schedules attached hereto and made a part of
this Agreement.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Selected Funds” shall mean the Target Funds which are indicated to be Selected
Funds on Exhibit A-1.
 
“Seller Cap Amount” shall mean $3,800,000.
 
“Selling Registered Adviser” shall mean each of the Sellers other than AAAMHI
and AAIFS.
 
“Separately Managed Accounts” shall mean a group of smaller client accounts for
which AAMI and its subadvisors provide portfolio design and construction which
are listed on Exhibit A-2.
 
“Separately Managed Account Contract” shall mean individually or collectively
those fee generating agreements entered into between Purchaser and the clients
of the Separately Managed Accounts.
 
“Stockholder Approval” means the approval of the transactions contemplated by
this Agreement by the stockholders of Purchaser holding the requisite number of
shares necessary to approve such transactions; provided however that Stockholder
Approval shall not be deemed to have been obtained if public stockholders of
Highbury Financial Inc. owning twenty percent (20%) or more of the shares
purchased by such public stockholders both vote against the transactions
contemplated by this Agreement and exercise their conversion rights to convert
their stock into an allocable share of the Highbury Financial Inc. trust
account.
 
“Sub-Advisory License Agreements” means those License Agreements between
Purchaser and each Seller serving as a subadvisor, executed, delivered and
effective as of the Closing, in the form attached hereto as Exhibit C.
 
“Subsidiary” of any Party shall mean (a) a corporation, a majority of the voting
or capital stock of which is, at the time, directly or indirectly owned by such
Party and (b) any other Person (other than a corporation) in which such Party,
directly or indirectly, (i) owns a majority of the equity or other interest
thereof and (ii) has the power to elect or direct the election of a majority of
the members of the governing body of such Person or otherwise has control over
such Person (e.g., as the managing partner of a partnership).
 
“Target Fund” or “Target Funds” shall mean those series of the ABN AMRO Funds
set forth on the attached Exhibit A-1.
 
“Target Funds Shareholders” means those shareholders holding shares in Target
Funds as of the Record Date.
 
“Target Funds Shareholder Approval” means, with respect to any Target Fund, the
approval of the transactions contemplated by this Agreement by Target Funds
Shareholders holding the requisite number of shares necessary to approve such
transactions, including, without limitation, the approval of the Investment
Advisory Contracts and Investment Subadvisory Contracts.
 

--------------------------------------------------------------------------------


 
“Target Revenue” shall mean $38,000,000.
 
“Tax” and “Taxes” means any federal, state, local or foreign net income,
alternative or add-on minimum, gross income, gross receipts, property, sales,
use, transfer, gains, goods and services, value-added, registration, stamp,
recording, commodity, documentary, franchise, license, excise, employment,
employee health, payroll, withholding or minimum tax, or any other tax of any
kind whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Entity.
 
“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached Schedules), including any
information return, claim for refund, amended return and declaration of
estimated Tax.
 
“Trading Investigation” shall mean any liabilities or obligations of any nature,
whether accrued, absolute, contingent or otherwise arising out of, or relating
to any frequent trading or late trading in any of the Target Funds occurring
prior to the Closing Date, including but not limited to any actions brought by
the New York Attorney General or any shareholder class actions, derivative
actions or other litigation arising out of the same or similar allegations.
 
“Transaction Documents” means this Agreement, the Confidentiality Agreement,
Transition Services Agreement, Investment Advisory Contracts, the Separately
Managed Account Contracts, the Investment Subadvisory Contracts, the
Sub-Advisory License Agreements and all other agreements, instruments,
certificates and other closing documents entered into or delivered by either
Party pursuant to the terms of this Agreement.
 
“Trustee Approval” shall mean the approval of the transactions contemplated by
this Agreement (including, without limitation, the Investment Advisory Contracts
and the Investment Subadvisory Contracts) by the requisite percentage of the
trustees of each of the Target Funds, including a majority of the directors who
are not “interested persons” (as defined in the 1940 Act) of the Target Funds,
in accordance with the charter and bylaws of the ABN AMRO Funds and the
applicable provisions of the 1940 Act.
 
“Working Capital” shall mean the current assets less the current liabilities of
the Business immediately after the Closing as calculated according to GAAP;
provided that all assets and liabilities of the Purchaser existing immediately
prior to the Closing shall be ignored for purposes of such calculation and
provided further that any non-cash assets will be included in “Working Capital”
only if and to the extent approved by Purchaser in writing.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
ASTON ASSET MANAGEMENT LLC
 
By: Highbury Financial Inc.
Its: Managing Member
By: /s/ Richard S. Foote
Name: Richard S. Foote
Title: President and Chief Executive Officer
 
HIGHBURY FINANCIAL INC.
 
By: /s/ Richard S. Foote
Name: Richard S. Foote
Title: President and Chief Executive Officer
 
ABN AMRO ASSET MANAGEMENT HOLDINGS, INC.
 
By: /s/ Nancy J. Holland
Name: Nancy J. Holland
Title: President
 
ABN AMRO INVESTMENT FUND SERVICES, INC.
 
By: /s/ Seymour A. Newman
Name: Seymour A. Newman
Title: Treasurer
 
ABN AMRO ASSET MANAGEMENT, INC.
 
By: /s/ Nancy J. Holland
Name: Nancy J. Holland
Title: President
 

--------------------------------------------------------------------------------


 
TAMRO CAPITAL PARTNERS LLC
 
By: /s/ Seymour A. Newman
Name: Seymour A. Newman
Title: Treasurer
 
VEREDUS ASSET MANAGEMENT LLC
 
By: /s/ James R. Jenkins
Name: James R. Jenkins
Title: Vice President and Chief Operating Officer
 
RIVER ROAD ASSET MANAGEMENT, LLC
 
By: /s/ R. Andrew Beck
Name: R. Andrew Beck
Title: President
 
MONTAG & CALDWELL, INC.
 
By: /s/ William A. Vogel
Name: William A. Vogel
Title: Chief Executive Officer
 

--------------------------------------------------------------------------------


 
Asset Purchase Agreement
 
Exhibit A-1
 
TARGET FUNDS
 
Legal Fund Name
 
Fund #
 
Ticker
 
CUSIP
 
Authorized Capital Stock as of the Capitalization Date
 
Par Value
 
Issued and Outstanding Stock as of the Capitalization Date
 
ABN AMRO / Balanced Fund - Class N*
   
131
   
CHTAX
   
00078H364
   
Unlimited
   
10.84
   
15,956,854
 
ABN AMRO / Bond Fund-Class I*
   
220
   
CTBIX
   
00078H331
   
Unlimited
   
9.69
   
7,521,683
 
ABN AMRO / Bond Fund-Class N*
   
120
   
CHTBX
   
00078H323
   
Unlimited
   
9.69
   
14,324,323
 
ABN AMRO / Growth Fund-Class I
   
233
   
CTGIX
   
00078H398
   
Unlimited
   
22.97
   
19,571,803
 
ABN AMRO / Growth Fund-Class N
   
133
   
CHTIX
   
00078H380
   
Unlimited
   
22.66
   
39,203,490
 
ABN AMRO / Growth Fund-Class R
   
933
   
CCGRX
   
00078H422
   
Unlimited
   
22.53
   
49,807
 
ABN AMRO / High Yield Bond Fund - Class I
   
222
   
ABHBX
   
00078H166
   
Unlimited
   
9.95
   
1,014,187
 
ABN AMRO / High Yield Bond Fund - Class N
   
122
   
AHBNX
   
00078H174
   
Unlimited
   
9.95
   
1,107,315
 
ABN AMRO / Investment Grade Bond Fund - Class I*
   
221
   
IOFIX
   
00078H455
   
Unlimited
   
9.14
   
3,547,129
 
ABN AMRO / Investment Grade Bond Fund - Class N*
   
121
   
ANVGX
   
00078H182
   
Unlimited
   
9.14
   
397,565
 
ABN AMRO / Mid Cap Fund-Class I
   
232
   
ABMIX
   
00078H158
   
Unlimited
   
23.30
   
3,145,915
 
ABN AMRO / Mid Cap Fund-Class N
   
132
   
CHTTX
   
00078H315
   
Unlimited
   
23.21
   
23,633,216
 
ABN AMRO / Mid Cap Growth Fund - Class N
   
147
   
ABMGX
   
00080Y306
   
Unlimited
   
n/a
   
n/a
 
ABN AMRO / Municipal Bond Fund - Class N*
   
110
   
CHTMX
   
00078H356
   
Unlimited
   
10.25
   
6,737,272
 
ABN AMRO / Real Estate Fund-Class I
   
243
   
AARIX
   
00080Y108
   
Unlimited
   
16.23
   
2,015,976
 
ABN AMRO / Real Estate Fund-Class N
   
143
   
ARFCX
   
00078H620
   
Unlimited
   
16.23
   
3,379,786
 
ABN AMRO / Value Fund - Class I
   
240
   
AAVIX
   
00080Y207
   
Unlimited
   
12.16
   
15,847,421
 
ABN AMRO / Value Fund - Class N
   
140
   
RVALX
   
00078H844
   
Unlimited
   
12.15
   
7,870,288
 
ABN AMRO / Montag & Caldwell Balanced Fund - Class N
   
130
   
MOBAX
   
00078H273
   
Unlimited
   
16.41
   
2,971,503
 
ABN AMRO / Montag & Caldwell Growth Fund-Class N
   
134
   
MCGFX
   
00078H299
   
Unlimited
   
23.35
   
42,491,792
 
ABN AMRO / Montag & Caldwell Growth Fund - Class R
   
934
   
MCRGX
   
00078H414
   
Unlimited
   
23.23
   
30,250
 
Montag & Caldwell Balanced Fund - Class I
   
230
   
MOBIX
   
00078H265
   
Unlimited
   
16.39
   
1,196,640
 
Montag & Caldwell Growth -Class I
   
234
   
MCGIX
   
00078H281
   
Unlimited
   
23.44
   
73,705,906
 
ABN AMRO / River Road Dynamic Equity Income Fund - Class N
   
161
   
ARDEX
   
00078H133
   
Unlimited
   
9.91
   
537,264
 
ABN AMRO / River Road Small Cap Value Fund - Class N
   
160
   
ARSVX
   
00078H125
   
Unlimited
   
10.28
   
612,567
 
ABN AMRO / TAMRO Large Cap Value Fund - Class N
   
139
   
ATLVX
   
00078H224
   
Unlimited
   
12.40
   
1,741,693
 
ABN AMRO / TAMRO Small Cap Fund-Class I
   
238
   
ATSIX
   
00078H141
   
Unlimited
   
15.67
   
729,705
 
ABN AMRO / TAMRO Small Cap Fund-Class N
   
138
   
ATASX
   
00078H216
   
Unlimited
   
15.63
   
9,529,315
 
ABN AMRO / Veredus Aggressive Growth Fund-Class I
   
235
   
AVEIX
   
00078H240
   
Unlimited
   
18.57
   
8,417,786
 
ABN AMRO / Veredus Aggressive Growth Fund-Class N
   
135
   
VERDX
   
00078H257
   
Unlimited
   
18.35
   
29,938,438
 
ABN AMRO / Veredus SciTech Fund - Class N
   
137
   
AVSTX
   
00078H232
   
Unlimited
   
7.11
   
640,396
 
ABN AMRO / Veredus Select Growth Fund - Class N
   
144
   
AVSGX
   
00078H489
   
Unlimited
   
11.88
   
1,116,878
                                         

--------------------------------------------------------------------------------

*
Selected Funds

 

--------------------------------------------------------------------------------

